Exhibit 10.2

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of July 1, 2008

 

STAPLES, INC.

 

THE LENDERS NAMED HEREIN,

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent,

 

BANK OF AMERICA, N.A.

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

with

 

LEHMAN BROTHERS INC.,

BANC OF AMERICA SECURITIES LLC,

and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

§1.1.

Definitions

1

 

§1.2.

Rules of Interpretation

16

 

 

 

 

§2.

THE CREDIT FACILITY

17

 

 

 

 

§2.1.

Commitment to Lend Loans

17

 

§2.2.

Requests for Loans

17

 

§2.3.

Funds for Loans

18

 

 

§2.3.1.

Funding Procedures

18

 

 

§2.3.2.

Advances by Administrative Agent

18

 

§2.4.

Reduction of Total Commitment

19

 

§2.5.

Maturity of Loans

19

 

§2.6.

[Reserved]

19

 

§2.7.

Optional Repayments of Loans

20

 

§2.8.

Interest on Loans

20

 

§2.9.

Conversion Options

20

 

 

§2.9.1.

Conversion to Different Type of Loan

20

 

 

§2.9.2.

Continuation of Type of Loan

21

 

 

§2.9.3.

Eurocurrency Rate Loans

21

 

§2.10.

Evidence of Debt

21

 

 

 

 

§3.

CERTAIN GENERAL PROVISIONS; FEES

22

 

 

 

 

§3.1.

Administrative Agent Fees

22

 

§3.2.

Duration Fees

22

 

§3.3.

Funds for Payments

22

 

 

§3.3.1.

Payments to Administrative Agent

22

 

 

§3.3.2.

No Offset, Etc.

22

 

 

§3.3.3.

Withholding

23

 

§3.4.

Computations

24

 

§3.5.

Inability to Determine Eurocurrency Rate

24

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

§3.6.

Illegality

25

 

§3.7.

Additional Costs, Etc.

25

 

§3.8.

Capital Adequacy

26

 

§3.9.

Certificate

27

 

§3.10.

Indemnity

27

 

§3.11.

Interest After Default

27

 

§3.12.

Replacement of Individual Lenders

27

 

§3.13.

Additional Reserve Requirements

28

 

§3.14.

Guaranties

28

 

 

 

 

§4.

REPRESENTATIONS AND WARRANTIES

29

 

 

 

 

§4.1.

Corporate Authority

29

 

 

§4.1.1.

Incorporation; Good Standing

29

 

 

§4.1.2.

Authorization

29

 

 

§4.1.3.

Enforceability

30

 

§4.2.

Governmental Approvals

30

 

§4.3.

Title to Properties; Leases

30

 

§4.4.

Financial Statements; Fiscal Year

30

 

§4.5.

No Material Changes, Etc.

30

 

§4.6.

Franchises, Patents, Copyrights, Etc.

31

 

§4.7.

Litigation

31

 

§4.8.

Compliance with Other Instruments, Laws, Etc.

31

 

§4.9.

Tax Status

31

 

§4.10.

No Event of Default

32

 

§4.11.

Investment Company Act

32

 

§4.12.

Employee Benefit Plans

32

 

 

§4.12.1.

In General

32

 

 

§4.12.2.

Terminability of Welfare Plans

32

 

 

§4.12.3.

Guaranteed Pension Plans

32

 

 

§4.12.4.

Multiemployer Plans

33

 

§4.13.

Regulations U and X, Etc.

33

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

§4.14.

Environmental Compliance

33

 

§4.15.

Foreign Assets Control Regulations, Etc.

34

 

§4.16.

Subsidiaries, Etc.

34

 

§4.17.

Taxpayer Identification Numbers

35

 

 

 

 

§5.

AFFIRMATIVE COVENANTS OF THE BORROWER

35

 

 

 

 

§5.1.

Punctual Payment

35

 

§5.2.

Maintenance of Office

35

 

§5.3.

Records and Accounts

35

 

§5.4.

Financial Statements, Certificates and Information

35

 

§5.5.

Notices

38

 

§5.6.

Legal Existence; Maintenance of Properties

38

 

§5.7.

Insurance

39

 

§5.8.

Taxes

39

 

§5.9.

Inspection of Properties and Books, Etc.

39

 

§5.10.

Compliance with Laws, Contracts, Licenses, and Permits

40

 

§5.11.

Employee Benefit Plans

40

 

§5.12.

Use of Proceeds

40

 

§5.13.

Licenses and Permits

40

 

§5.14.

Guaranties

40

 

§5.15.

Further Assurances

41

 

 

 

 

§6.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

41

 

 

 

 

§6.1.

Restrictions on Indebtedness

41

 

§6.2.

Restrictions on Liens

43

 

§6.3.

Restrictions on Investments

45

 

§6.4.

Distributions

46

 

§6.5.

Employee Benefit Plans

47

 

§6.6.

Merger and Consolidation; Acquisitions

47

 

§6.7.

Disposition of Assets and Sale-Leaseback Transactions

47

 

§6.8.

Subordinated Debt

48

 

§6.9.

Transactions with Affiliates

48

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

§7.

FINANCIAL COVENANTS OF THE BORROWER

48

 

 

 

 

§7.1.

Fixed Charge Coverage Ratio

48

 

§7.2.

Adjusted Funded Debt to Total Capitalization Ratio

49

 

 

 

 

§8.

EFFECTIVE DATE CONDITIONS

49

 

 

 

 

§8.1.

Loan Documents

49

 

§8.2.

Certified Copies of Charter Documents

49

 

§8.3.

Corporate Action

49

 

§8.4.

Incumbency Certificate

49

 

§8.5.

Opinion of Counsel

49

 

§8.6.

Payment of Fees

50

 

§8.7.

Financial Statements

50

 

§8.8.

Specified Representations True; No Default

50

 

§8.9.

No Default under Material Indebtedness

50

 

§8.10.

Governmental Regulation

50

 

§8.11.

USA Patriot Act

50

 

§8.12.

Effective Date Certificate

50

 

 

 

 

§9.

CLOSING DATE CONDITIONS

51

 

 

 

 

 

 

§9.1.

Effective Date

51

 

§9.2.

Offer Consummation

51

 

§9.3.

Approvals

51

 

§9.4.

Opinion of Counsel

51

 

§9.5.

Payment of Fees

51

 

§9.6.

Pro Forma Financial Statements

52

 

§9.7.

Specified Representations True; No Default; No Default under Material
Indebtedness

52

 

§9.8.

Amendment to Bridge Credit Agreement

53

 

§9.9.

Closing Date Certificate

53

§10.

[RESERVED]

53

§11.

[RESERVED]

53

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

53

 

 

§12.1.

Events of Default and Acceleration

53

 

iv

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

 

 

§12.2.

Termination of Commitments

57

 

 

§12.3.

Remedies

57

 

 

 

 

 

§13.

SETOFF

57

 

 

 

§14.

THE ADMINISTRATIVE AGENT

58

 

 

 

 

§14.1.

Authorization

58

 

§14.2.

Employees and Agents

59

 

§14.3.

No Liability

59

 

§14.4.

No Representations

60

 

 

§14.4.1.

General

60

 

 

§14.4.2.

Closing Documentation, etc.

61

 

§14.5.

Payments

61

 

 

§14.5.1.

Payments to Administrative Agent

61

 

 

§14.5.2.

Distribution by Administrative Agent

61

 

 

§14.5.3.

Delinquent Lenders

61

 

§14.6.

Holders of Notes

62

 

§14.7.

Indemnity

62

 

§14.8.

Administrative Agent as Lender; Etc.

62

 

§14.9.

Resignation

62

 

§14.10.

Notification of Defaults and Events of Default

63

 

§14.11.

Administrative Agent May File Proofs of Claim

63

 

 

 

 

§15.

EXPENSES

64

 

 

 

 

 

§16.

INDEMNIFICATION

65

 

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC.

66

 

 

 

 

 

§18.

ASSIGNMENT AND PARTICIPATION

66

 

 

 

 

 

 

§18.1.

General Conditions and Conditions to Assignment

66

 

§18.2.

Certain Representations and Warranties; Limitations; Covenants

68

 

§18.3.

Register

69

 

§18.4.

Participations

69

 

§18.5.

Limitation upon Participant Rights

70

 

§18.6.

Assignee or Participant Affiliated with the Borrower

70

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

§18.7.

Miscellaneous Assignment Provisions

70

 

 

 

 

§19.

NOTICES, ETC.

71

 

 

 

§20.

GOVERNING LAW

73

 

 

 

 

 

§21.

HEADINGS

73

 

 

 

 

 

§22.

COUNTERPARTS

73

 

 

 

§23.

ENTIRE AGREEMENT, ETC.

73

 

 

 

§24.

WAIVER OF JURY TRIAL

73

 

 

 

§25.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

74

 

 

 

§26.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

75

 

 

 

 

§26.1.

Confidentiality

75

 

§26.2.

Prior Notification

75

 

§26.3.

Other

76

 

 

 

 

 

§27.

SEVERABILITY

76

 

 

 

§28.

USA PATRIOT ACT NOTICE

76

 

 

 

§29.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

76

 

 

 

§30.

COLLATERAL

77

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

 

Exhibit A

Form of Loan Request

 

Exhibit B

Form of Guaranty

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Assignment and Assumption

 

Exhibit E

Form of Joinder Agreement

 

 

 

 

Schedule 1

Lenders

 

Schedule 2

Guarantors

 

Schedule 4.3

Title to Properties, Leases

 

Schedule 4.7

Litigation

 

Schedule 4.9

Taxes

 

Schedule 4.12

Pension Liabilities

 

Schedule 4.14

Environmental Compliance

 

Schedule 4.16(a)

Subsidiaries

 

Schedule 4.16(b)

Joint Ventures and Partnerships

 

Schedule 4.16(c)

Equity Interests of 50% or Less

 

Schedule 4.17

Tax Payer Identification Numbers

 

Schedule 6.1

Existing Indebtedness

 

Schedule 6.2

Existing Liens

 

Schedule 6.3

Existing Investments

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of July 1, 2008, is by and among (a) STAPLES,
INC. (the “Borrower”), a Delaware corporation having its principal place of
business at 500 Staples Drive, Framingham, MA 01701, (b) the lending
institutions listed on Schedule 1 hereto (the “Lenders”), (c) LEHMAN BROTHERS
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and (d) BANK OF AMERICA, N.A. and HSBC
BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for the Lenders
(collectively, the “Co-Syndication Agents”).

 

WHEREAS, the Lenders are willing to make loans to the Borrower, all on the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Credit Agreement),
the Borrower, the Administrative Agent and the Lenders hereby agree as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.                    Definitions. The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Credit
Agreement referred to below:

 

Adjustment Date. The date which is three (3) Business Days after each Compliance
Certificate is delivered by the Borrower pursuant to §§5.4(a) and (b) hereof.

 

Administrative Agent. As defined in the preamble hereto.

 

Administrative Agent Fees. See §3.1 hereof.

 

Administrative Agent’s Special Counsel. Milbank, Tweed, Hadley & McCloy LLP or
such other counsel as may be approved by the Administrative Agent.

 

Administrative Questionnaire. An Administrative Questionnaire in a form supplied
by the Administrative Agent.

 

Affiliate. Any Person that would be considered to be an affiliate of a Person
under Rule 144(a) of the Rules and Regulations of the SEC, as in effect on the
Effective Date, if such Person were issuing securities.

 

AFM. Stichting Autoriteit Financiële Markten (the Netherlands Authority for the
Financial Markets).

 

Agent Parties. See §14.3 hereof.

 

--------------------------------------------------------------------------------


 

Applicable Margin. The Applicable Margin shall be in effect for each period
commencing on an Adjustment Date through the date immediately preceding the next
Adjustment Date (each a “Rate Adjustment Period”) based on a determination of
the Senior Debt Rating. The Senior Debt Rating shall be determined as of the
last day of the preceding Rate Adjustment Period. The Applicable Margin shall be
the applicable rate per annum, corresponding to the lower of the Levels set
forth in the table below (with Level I being the lowest level and Level IV being
the highest level) corresponding to the Senior Debt Rating. In the event that
the Senior Debt Ratings assigned by Moody’s and S&P are not equivalent, the
following criteria shall determine which Level shall be applicable to the Senior
Debt Rating: (a) if the Senior Debt Ratings are one Level apart, the Level
applicable to the Senior Debt Rating shall be the lower of the two Levels and
(b) if the Senior Debt Ratings are more than one Level apart, the Level
applicable to the Senior Debt Rating shall be one Level above (i.e., towards
Level IV) the lower of the two Levels. For purposes of clarity, the parties
hereto acknowledge that (i) the Applicable Margin with respect to Base Rate
Loans shall be the rate per annum set forth in column C in the table below (as
such Applicable Margin shall be adjusted pursuant to the last paragraph of this
definition) and (ii) the Applicable Margin with respect to Eurocurrency Rate
Loans shall be the rate per annum set forth in column D in the table below (as
such Applicable Margin shall be adjusted pursuant to the last paragraph of this
definition).

 

 

 

 

 

 

 

D

 

A
Level

 

B
Senior Debt Rating

 

C
Base Rate Loans

 

Eurocurrency Rate
Loans

 

 

 

 

 

 

 

 

 

I

 

S&P: BBB+ or better Moody’s: Baa1 or better

 

0.25

%

1.25

%

 

 

 

 

 

 

 

 

II

 

S&P: BBB Moody’s: Baa2

 

0.50

%

1.50

%

 

 

 

 

 

 

 

 

III

 

S&P: BBB-Moody’s: Baa3

 

0.75

%

1.75

%

 

 

 

 

 

 

 

 

IV

 

S&P: Lower than BBB-Moody’s: Lower than Baa3

 

1.50

%

2.50

%

 

Notwithstanding the foregoing, if the Borrower fails to deliver any Compliance
Certificate pursuant to §§5.4(a) or (b) hereof then, for the period commencing
on the date such Compliance Certificate was due through the date immediately
preceding the Adjustment Date that occurs immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin corresponding to Level IV above.

 

2

--------------------------------------------------------------------------------


 

Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.

 

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arranger. Lehman Brothers Inc.

 

Assignment and Assumption. See §18.1 hereof.

 

Balance Sheet Date. February 2, 2008.

 

Base Rate. The higher of (a) the Prime Rate and (b) one-half of one percent
(1/2%) per annum above the Federal Funds Effective Rate. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

Base Rate Loans. Any Loans bearing interest calculated by reference to the Base
Rate.

 

Borrower. As defined in the preamble hereto.

 

Borrower Materials. See §5.4(e) hereof.

 

Bridge Credit Agreement. That certain Credit Agreement dated as of April 1,
2008, as amended, by and among the Borrower, the lending institutions party
thereto, Bank of America, N.A and HSBC Bank USA, National Association as
co-syndication gents and LCPI. as administrative agent for such lending
institutions.

 

Business Day. Any day on which banking institutions in New York, New York, are
open for the transaction of banking business and, if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings to be carried out pursuant to this Credit Agreement
in respect of any such Eurocurrency Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

Capital Stock. With respect to any corporation, partnership, trust,
unincorporated association, joint venture, limited liability company, or other
legal or business entity, any and all shares, interests, participations or other
equivalent (however designated) of capital stock of such entity, any and all
limited or general partnership interests and equivalent ownership interests in
such entity, any and all warrants and options to purchase any of the foregoing,
and any securities convertible into any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980.

 

Closing Date. The date (which shall be no later than July 11, 2008) on which the
conditions set forth in §9 hereof have been satisfied (or waived in accordance
with §25 hereof).

 

Code. The Internal Revenue Code of 1986.

 

Commitment. The agreement of each Lender, subject to the terms and conditions of
this Credit Agreement, to make Loans to the Borrower.

 

Commitment Amount. With respect to each Lender, the amount of such Lender’s
Commitment set forth on Schedule 1 hereto or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable,
as the same may be reduced from time to time in accordance with the terms of
this Credit Agreement; or if the Total Commitment is terminated pursuant to the
provisions hereof, zero.

 

Commitment Fee. See §3.2 hereof.

 

Commitment Percentage. With respect to each Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Commitment Percentages of the Lenders shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

Compliance Certificate. See §5.4(a) hereof.

 

Confidential Information. All information relating to the Borrower or any of its
Subsidiaries that is labeled by the Borrower or such Subsidiary as confidential
at the time such information is supplied by the Borrower or such Subsidiary to a
Lender, other than information which (a) is public knowledge or generally
available to the public, or (b) is obtained by any of the Lenders, whether prior
to or after disclosure to such Lender by the Borrower or any of its
Subsidiaries, from a source other than the Borrower or any of its Subsidiaries,
provided that such information is not known by such Lender to have been
disclosed by any party in violation of a confidentiality agreement with the
Borrower or any of its Subsidiaries, any other obligation of nondisclosure with
respect to the Borrower or any of its Subsidiaries or any applicable statutory
or regulatory limitation imposed on the disclosure of such information.

 

4

--------------------------------------------------------------------------------


 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Consolidated Adjusted Funded Debt. With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate of (a) Consolidated Total Funded Debt as of such date plus
(b) (i) Rental Expense for the period of twelve consecutive months then ended
multiplied by (ii) eight (8).

 

Consolidated EBIT. For any period, consolidated net income (or deficit) of the
Borrower and its Subsidiaries, after deducting all expenses and other proper
charges other than interest expense, taxes and any noncash nonrecurring charges,
and excluding, without duplication, (a) all extraordinary and nonrecurring items
of (i) income or (ii) cash losses in an aggregate amount not to exceed
$100,000,000 on a cumulative basis from October 13, 2006, as determined in
accordance with GAAP and (b) all income or loss from any corporation,
partnership, limited liability company, joint venture or other entity in which
the Borrower or any of its Subsidiaries holds not more than a fifty percent
(50%) ownership interest, as determined in accordance with GAAP; provided that
there shall be further excluded in calculating consolidated net income (or
deficit) for purposes of this definition, without duplication, any noncash
(x) losses attributable to the use of a fair value methodology for recognition
and measurement of impairment of goodwill not identified with impaired assets in
accordance with Accounting Principles Board Opinion No. 142 and (y) SFAS 123R
expenses; provided that, with respect to any such period in which the Corporate
Express Acquisition shall have been consummated, Consolidated EBIT for such
period shall be calculated on a pro forma basis so as to give effect thereto as
of the first day of such period.

 

Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

Consolidated Total Funded Debt. With respect to the Borrower and its
Subsidiaries, as at any date of determination, on a consolidated basis, the
aggregate (without duplication) of (a) all outstanding Indebtedness of the
Borrower and its Subsidiaries relating to or in respect of (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds and
standby letters of credit outstanding but excluding documentary letters of
credit, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the transactions permitted under §6.1(q) hereof,
plus (b) all Indebtedness of the type referred to in clause (a) of another
Person guaranteed by the Borrower or any of its Subsidiaries.

 

Consolidated Total Interest Expense. For any period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of

 

5

--------------------------------------------------------------------------------


 

Capitalized Leases and Synthetic Leases, and including facility fees, commitment
fees, usage fees, agency fees, balance deficiency fees, and similar fees or
expenses in connection with the borrowing of money, as determined in accordance
with GAAP; provided that, with respect to any Measurement Period in which the
Corporate Express Acquisition shall have been consummated, Consolidated Total
Interest Expense for such period shall be calculated on a pro forma basis so as
to give effect thereto as of the first day of such period.

 

Contingent Liabilities. Any guaranties, endorsements, obligations to reimburse
the issuer in respect of any letters of credit, agreements to purchase or
provide funds for the payment of obligations of others, or other liabilities
which would be classified as contingent in accordance with GAAP consistently
applied, excluding, however, (a) product warranties given in the ordinary course
of business, (b) endorsements of checks or other negotiable instruments for
deposit or collection in the ordinary course of business, and (c) reimbursement
obligations in respect of documentary trade letters of credit.

 

Conversion Request. A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with §2.9
hereof.

 

Corporate Express. Corporate Express N.V., a public limited liability company
incorporated under the laws of The Netherlands.

 

Corporate Express Acquisition. The acquisition of Corporate Express Shares and
convertible debt of Corporate Express pursuant to the Offer.

 

Corporate Express ADS. The issued and outstanding American Depositary Shares of
Corporate Express, each representing one Corporate Express Ordinary Share,
listed on the New York Stock Exchange.

 

Corporate Express Default. See §9.7 hereof.

 

Corporate Express Dutch Shares. Collectively, Corporate Express Ordinary Shares
and Corporate Express Preference Shares A.

 

Corporate Express Material Indebtedness Default. See §9.7 hereof.

 

Corporate Express Ordinary Shares. The issued and outstanding ordinary shares,
nominal value €1.20 per share, of Corporate Express, including the ordinary
shares underlying Corporate Express ADS.

 

Corporate Express Preference Shares A. The depositary receipts representing the
issued and outstanding preference Shares A, nominal value €1.20 per share, of
Corporate Express.

 

Corporate Express-Related Default. See §9.7 hereof.

 

6

--------------------------------------------------------------------------------


 

Corporate Express Shares. Collectively, Corporate Express Dutch Shares and
Corporate Express ADS.

 

Co-Syndication Agents. As defined in the preamble hereto.

 

Credit Agreement. This Credit Agreement, including the Schedules and Exhibits
hereto.

 

Default. Any event or condition which upon notice, lapse of time or both would,
unless cured or waived, become an Event of Default.

 

Delinquent Lender. See §14.5.3 hereof.

 

Distribution. (a) The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of the Borrower, other than dividends
payable solely in shares of common stock of the Borrower; (b) the purchase,
redemption, or other retirement of any shares of any class of Capital Stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; (c) the return of capital by the Borrower to its shareholders as
such; or (d) any other distribution on or in respect of any shares of any class
of Capital Stock of the Borrower.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Subsidiary. Any Subsidiary that is organized under the laws of the
United States of America, any state or territory thereof or the District of
Columbia.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted or continued in accordance with §2.9 hereof.

 

Effective Date. See §8 hereof.

 

Eligible Assignee. Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval in the case of
(i) and (ii) not to be unreasonably withheld or delayed, and in the case of
(ii), it being understood that it shall be reasonable for the Borrower to
withhold such approval if the proposed Person does not have an investment grade
rating).

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, other than a Guaranteed
Pension Plan or a Multiemployer Plan.

 

Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), CERCLA,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal
Clean Water Act,

 

7

--------------------------------------------------------------------------------


 

the Federal Clean Air Act, the Toxic Substances Control Act, or any state or
local statute, regulation, ordinance, order or decree relating to health, safety
or the environment.

 

Environmental Notice. Any notice to the Borrower or any of its Subsidiaries from
any third party including, without limitation: any federal, state or local
governmental authority, (a) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B; (b) that any Hazardous Substances which it has generated,
transported or disposed of has been found at any site at which a federal, state
or local agency or other third party has conducted or has ordered that the
Borrower or any of its Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (c) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding in connection with the release of Hazardous
Substances.

 

ERISA. The Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Eurocurrency Rate. For any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Page LIBOR01 at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that in the event that such rate does not appear on
such Reuters Page (or otherwise on the Reuters screen), the “Eurodollar Rate”
for purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
reasonably selected by the Administrative Agent.

 

Eurocurrency Rate Loans. Any Loans bearing interest calculated by reference to
the Eurocurrency Rate.

 

Event of Default. See §12.1 hereof.

 

Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published for the Business Day next succeeding (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any next succeeding
Business Day, the Federal Funds Effective Rate for any such day shall be the
average rate per annum (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) of the quotations for the day of such transactions

 

8

--------------------------------------------------------------------------------


 

received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

Fixed Charge Coverage Ratio. See §7.1 hereof.

 

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

GAAP or generally accepted accounting principles. (a) When used in §§6 and 7
hereof, whether directly or indirectly through reference to a capitalized term
used therein, means (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on the Balance Sheet Date, and
(ii) to the extent consistent with such principles, the accounting practice of
the Borrower reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles, provided that in each
case referred to in this definition of GAAP a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in GAAP) as to financial statements in which such principles have been properly
applied.

 

Governmental Authority. The government of the United States of America, or of
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guaranties. The Guaranty by each Guarantor in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent, dated as of the
date hereof, and each additional guaranty executed by a Subsidiary of the
Borrower acquired or formed after the date hereof.

 

Guarantors. Those Subsidiaries of the Borrower listed on Schedule 2 hereto, as
such schedule may be modified from time to time in accordance with §3.14 hereof.

 

9

--------------------------------------------------------------------------------


 

Hazardous Substances. Any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.

 

Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect; (b) all liabilities secured by any mortgage, pledge,
security interest, lien, charge or other encumbrance existing on property owned
or acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all obligations in respect of interest rate protection
arrangements and exchange rate protection arrangements; (d) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligation to supply funds to
or in any manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit;
and (e) every obligation of such Person under any Synthetic Lease.

 

Indemnified Party. See §14.7 hereof.

 

Indemnitee. See §16 hereof.

 

Initial Lenders. LCPI, Bank of America, N.A. and HSBC Bank USA, National
Association.

 

Interest Payment Date. (a) As to any Base Rate Loan, each Quarterly Date; and
(b) as to any Eurocurrency Rate Loan in respect of which the Interest Period is
(i) 3 months or less, the last day of such Interest Period and (ii) more than 3
months, the date that is 3 months from the first day of such Interest Period,
the last day of each 3 month period thereafter, and, in addition, the last day
of such Interest Period.

 

Interest Period. With respect to each Eurocurrency Rate Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 months
thereafter, as selected by the Borrower in a Loan Request; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the numerically corresponding day in the
calendar month that is 1, 2, 3 or 6 months thereafter, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(a)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day

 

10

--------------------------------------------------------------------------------


 

unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(b)                                if the Borrower shall fail to give notice as
provided in §2.9 hereof, the Borrower shall be deemed to have requested a
conversion of the affected Eurocurrency Rate Loan to a Base Rate Loan;

 

(c)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(d)                                any Interest Period that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date.

 

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

 

Joinder Agreements. Joinder agreements in substantially the form of Exhibit E
hereto pursuant to which Subsidiaries of the Borrower become parties to and
agree to be bound by the provisions of the Guaranty as a Guarantor.

 

LCPI. Lehman Commercial Paper Inc., in its individual capacity.

 

Lender Affiliate. With respect to any Lender, (a) an Affiliate of such Lender or
(b) any Approved Fund.

 

Lenders. As defined in the preamble hereto, which term shall include any other
Person who becomes an assignee of any rights and obligations of a Lender
pursuant to §18 hereof.

 

11

--------------------------------------------------------------------------------


 

Lending Office. As to any Lender, the office or offices of such Lender described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

Loan Documents. This Credit Agreement, the Guaranties, the Notes and any other
documents delivered pursuant to this Credit Agreement.

 

Loan Request. See §2.2 hereof.

 

Loans. Loans made or to be made by the Lenders to the Borrower pursuant to §2
hereof.

 

Margin Regulations. Regulations U and X.

 

Margin Stock. “Margin stock” as such term is defined in Regulation U.

 

Material Indebtedness. Indebtedness (other than the Loans) or obligations in
respect of one or more interest rate protection arrangements or exchange rate
protection arrangements (calculated, with respect to such arrangements based on
the notional principal amount thereof) of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount of $50,000,000 or more.

 

Maturity Date. November 28, 2008.

 

Measurement Period. See §7.1 hereof.

 

Moody’s. Moody’s Investors Service, Inc.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Non-U.S. Lender. See §3.3.3 hereof.

 

Notes. Notes issued pursuant to §2.10 hereof.

 

Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans or other instruments at any time evidencing any
thereof.

 

OECD. The Organization for Economic Cooperation and Development.

 

Offer. Collectively, (a) the tender offer in The Netherlands and all other
jurisdictions (other than the United States of America) by the Borrower or a
wholly-owned Subsidiary for all of the Corporate Express Dutch Shares and
convertible debt of

 

12

--------------------------------------------------------------------------------


 

Corporate Express pursuant to the applicable Offer Documents and (b) the
concurrent tender offer in the United States of America by the Borrower or a
wholly-owned Subsidiary for all of the Corporate Express ADS, wherever held, and
Corporate Express Dutch Shares held by persons located in the United States
pursuant to the applicable Offer Documents, in each case, as such offer may be
modified, amended, supplemented, withdrawn, reinstated or reaffirmed, launched
or relaunched on or prior to the Closing Date.

 

Offer Documents. (a) The Offer Memorandum, (b) each other document filed
(whether prior to or following the Effective Date) by or on behalf of the
Borrower or any of its Subsidiaries with the AFM, the SEC or any other
applicable Governmental Authority in connection with the Offer, which in each
case shall contain customary offer terms and conditions, and (c) any amendments,
supplements or other modifications to any of the foregoing.

 

Offer Memorandum. (a) The offer memorandum (biedingsbericht) filed (or to be
filed) by the Borrower with, and approved (or to be approved) by, the AFM and
(ii) the tender offer document filed with or submitted to the SEC, with respect
to the Borrower’s offer to purchase all of the Corporate Express Shares (and, if
applicable, the convertible debt of Corporate Express), in each case, which
shall contain customary offer terms and conditions.

 

Outstanding or outstanding. With respect to the Loans, the aggregate unpaid
principal thereof as of any date of determination.

 

Overnight Rate. For any day, the greater of (a) the Federal Funds Effective Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Participant. See §18.4 hereof.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 

Permitted Liens. Liens, security interests and other encumbrances permitted
under §6.2 hereof.

 

Person. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, unincorporated association, business, or
other legal entity, and any government or any governmental agency or political
subdivision thereof.

 

Platform. See §5.4(e) hereof.

 

Prime Rate. The prime lending rate as set forth on the Reuters Screen RTRTSY1
Page (or such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time.

 

13

--------------------------------------------------------------------------------


 

Public Lender. See §4.15 hereof.

 

Quarterly Dates. The last Business Day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.

 

Rate Adjustment Period. As defined in the definition of Applicable Margin.

 

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Register. See §18.3 hereof.

 

Regulation U. Regulation U of the Board of Governors of the Federal Reserve
System (or any governmental body or authority succeeding to its functions), 12
C.F.R. Part 221, as in effect from time to time.

 

Regulation X. Regulation X of the Board of Governors of the Federal Reserve
System (or any governmental body or authority succeeding to its functions), 12
C.F.R. Part 224, as in effect from time to time.

 

Related Parties. With respect to any Person, such Person’s Affiliates and the
officers, directors, partners, trustees, employees, shareholders, advisors,
agents, attorneys and controlling persons of such Person and of such Person’s
Affiliates and their respective heirs, successors and assigns.

 

Rental Expense. All obligations of the Borrower or any of its Subsidiaries under
any rental agreements or leases of real property relating to retail stores,
other than obligations in respect of Capitalized Leases and Synthetic Leases;
provided that, with respect to any Measurement Period in which the Corporate
Express Acquisition shall have been consummated, Rental Expense for such period
shall be calculated on a pro forma basis so as to give effect thereto as of the
first day of such period.

 

Replacement Lender. See §3.12 hereof.

 

Required Lenders. As of any date, the Lenders holding more than fifty percent
(50%) of the sum of the outstanding principal amount of the Loans on such date
(excluding any participations of a Delinquent Lender); and if no such principal
and/or participation is outstanding, the Lenders whose aggregate Commitment
Amounts constitute more than fifty percent (50%) of the Total Commitment.

 

Revolving Credit Agreement. That certain Amended and Restated Revolving Credit
Agreement dated as of October 13, 2006, as amended, by and among the Borrower,
the lending institutions party thereto and Bank of America as administrative
agent for such lending institutions.

 

Same Day Funds. With respect to disbursements and payments in Dollars,
immediately available funds.

 

14

--------------------------------------------------------------------------------


 

S&P. Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

SEC. The United States Securities and Exchange Commission or any successor
agency.

 

Senior Debt Rating. The rating issued by S&P or Moody’s with respect to
unsecured Indebtedness of the Borrower not maturing within twelve months, issued
without third-party credit enhancement, and not subordinated by its term in
right of payment to other Indebtedness of the Borrower. In the event that no
such ratings are available on such unsecured Indebtedness of the Borrower, the
Senior Debt Rating shall be the rating implied, in the reasonable discretion of
the Administrative Agent, to such unsecured Indebtedness by reference to such
other Indebtedness of the Borrower as shall be so rated.

 

SFAS 123R. Financial Accounting Standards Board Statement No. 123 (revised
2004), Share Based Payment, as amended or revised from time to time.

 

Specified Representations. Each of (a) the representations and warranties of the
Borrower set forth in §§4.1, 4.11 and 4.13 hereof and (b) the representations
and warranties of the Borrower and/or any of its Subsidiaries set forth in any
Offer Document.

 

Stockholders’ Equity. As at any date of determination, the sum of (a) the
capital accounts including common stock and preferred stock, but excluding
treasury stock of the Borrower plus (b) the earned surplus and capital surplus
of the Borrower (excluding adjustments to translate foreign assets and
liabilities for changes in foreign exchange rates made in accordance with
Financial Accounting Standards Board Statement No. 52), as determined in
accordance with GAAP.

 

Subordinated Debt. Unsecured Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated and made junior to the payment and
performance of the Obligations, and evidenced as such by a written instrument
containing subordination provisions in form and substance approved by the
Required Lenders in writing.

 

Subsidiary. Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock and the accounts of which are consolidated with such
designated parent in accordance with GAAP. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

Substituted Lender. See §3.12 hereof.

 

Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.

 

15

--------------------------------------------------------------------------------


 

Total Commitment. The sum of the Commitment Amounts of the Lenders, as in effect
from time to time. The Total Commitment as of the Closing Date is $400,000,000.

 

Transactions. Collectively, the transactions contemplated in the Offer Documents
and the Loan Documents, the financing of the Corporate Express Acquisition
including the financing contemplated by this Credit Agreement, and the repayment
of any Indebtedness of Corporate Express and its Subsidiaries contemplated to be
refinanced in connection with (or as a result of) the Corporate Express
Acquisition.

 

Type. As to any Loan, its nature as a Base Rate Loan or a Eurocurrency Rate
Loan.

 

USA Patriot Act. The USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time.

 

Voting Stock. Capital Stock of any class or classes (however designated), the
holders of which are at the time entitled, as such holders, to vote for the
election of a majority of the directors (or persons performing similar
functions) of the corporation, association, trust or other business entity
involved, whether or not the right so to vote exists by reason of the happening
of a contingency.

 

§1.2.                    Rules of Interpretation

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Credit
Agreement.

 

(b)                                The singular includes the plural and the
plural includes the singular.

 

(c)                                 A reference to any law includes any
amendment or modification to such law.

 

(d)                                A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                 Accounting terms not otherwise defined
herein have the meanings assigned to them by generally accepted accounting
principles applied on a consistent basis by the accounting entity to which they
refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts, have the meanings assigned to them therein,
with the term “instrument” being that defined under Article 9 of the Uniform
Commercial Code.

 

16

--------------------------------------------------------------------------------


 

(h)                                Reference to a particular “§” refers to that
section of this Credit Agreement unless otherwise indicated.

 

(i)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Credit Agreement as a whole and not
to any particular section or subdivision of this Credit Agreement.

 

(j)                                    Unless otherwise expressly indicated, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

 

(k)                                 This Credit Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are, however, additive and are to be performed in accordance with
the terms thereof.

 

(l)                                    This Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties. Accordingly, this Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

 

§2.                               THE CREDIT FACILITY.

 

§2.1.                    Commitment to Lend Loans. Subject to the terms and
conditions set forth in this Credit Agreement, each of the Lenders severally
agrees to make Loans to the Borrower on the Closing Date (or as otherwise
contemplated by the last sentence of §9.2 hereof) in Dollars and in such amounts
as are requested by the Borrower, provided that (i) the principal amount of the
Loan made by each Lender shall not at any time exceed such Lender’s Commitment
Amount and (ii) (after giving effect to all amounts requested) the outstanding
Loans shall not exceed the Total Commitment. Any portion of the Commitment
Amounts not drawn on the Closing Date will terminate automatically.
Notwithstanding anything herein to the contrary, only one drawdown of Loans
shall be permitted under this Credit Agreement (subject to the last sentence of
§9.2 hereof).

 

§2.2.                    Requests for Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit A hereto (or
telephonic notice confirmed in a writing in the form of Exhibit A hereto) of
each Loan requested hereunder (a “Loan Request”) not later than (a) 12:00 noon
(New York time) on the proposed Drawdown Date of any Base Rate Loan and
(b) 12:00 noon (New York time) three (3) Business Days prior to the proposed
Drawdown Date of any Eurocurrency Rate Loan. Each such notice shall specify
(i) the principal amount of the Loan requested, (ii) the proposed Drawdown Date
of such Loan, (iii) with respect to any Eurocurrency Rate Loan, the

 

17

--------------------------------------------------------------------------------


 

initial Interest Period relating thereto and (iv) the Type of such Loan.
Promptly upon receipt of any such notice, the Administrative Agent shall notify
each of the Lenders thereof. Each Loan Request shall be irrevocable and binding
on the Borrower and shall obligate the Borrower to accept the Loan requested
from the Lenders on the proposed Drawdown Date. Each Loan Request shall be
(A) in a minimum aggregate amount of $1,000,000 or an integral multiple thereof
with respect to Base Rate Loans and (B) in a minimum aggregate amount of
$5,000,000 or an integral multiple of $l,000,000 with respect to Eurocurrency
Rate Loans.

 

§2.3.                    Funds for Loans.

 

§2.3.1.          Funding Procedures. Each of the relevant Lenders will make
available to the Administrative Agent, to the account of the Administrative
Agent most recently designated by it for such purpose to the Lenders, in Same
Day Funds, the amount of such Lender’s Commitment Percentage of the amount of
the requested Loans not later than 1:30 p.m. (New York time) on the proposed
Drawdown Date of any Loans. Upon receipt from each Lender of such amount, and
upon receipt of the documents required by §9 hereof and the satisfaction of the
other conditions set forth therein, to the extent applicable, the Administrative
Agent will make available to the Borrower the aggregate amount of such Loans
made available to the Administrative Agent by the relevant Lenders. The failure
or refusal of any Lender to make available to the Administrative Agent its
Commitment Percentage of the requested Loans on any Drawdown Date shall not
excuse any other Lender from making available to the Administrative Agent the
amount of such other Lender’s Commitment Percentage of any requested Loans.

 

§2.3.2.          Advances by Administrative Agent.

 

(a)                                 The Administrative Agent may, unless
notified to the contrary by any Lender prior to a Drawdown Date, assume that
such Lender has made available to the Administrative Agent on such Drawdown Date
the amount of such Lender’s Commitment Percentage of the Loans to be made on
such Drawdown Date, and the Administrative Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Administrative Agent
such amount on a date after such Drawdown Date, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (a) the average
computed for the period referred to in clause (c) below, of the Overnight Rate
for each day included in such period, times (b) the amount of such Lender’s
Commitment Percentage of such Loans, times (c) a fraction, the numerator of
which is the number of days that elapse from and including such Drawdown Date to
the date on which the amount of such Lender’s Loans shall become immediately
available to the Administrative Agent, and the denominator of which is 360. A
statement of the Administrative Agent submitted to such Lender with respect to
any amounts owing under this §2.3.2 shall be prima facie evidence of the amount
due and owing to the Administrative Agent by such Lender. If the amount of such
Lender’s Loans is not made available to the Administrative Agent by such Lender
within three (3) Business Days

 

18

--------------------------------------------------------------------------------


 

following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Loans made on such Drawdown Date and the
Borrower may take the actions permitted under §3.12 hereof to replace such
Lender. Any payment by the Borrower to the Administrative Agent of any Loans
pursuant to this §2.3.2 shall be deemed to be a payment of the Loans that were
to be made by the Lender that failed to make such Loans.

 

(b)                                Unless the Borrower has notified the
Administrative Agent prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to such Lender. If and to the extent that
such payment was not in fact made to the Administrative Agent by the Borrower in
Same Day Funds, then each Lender shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in Same Day Funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the Overnight Rate from time to time
in effect.

 

(c)                                 A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under §§2.3.2(a) and
(b) hereof shall be conclusive, absent manifest error.

 

§2.4.                    Reduction of Total Commitment. The Borrower shall have
the right at any time and from time to time prior to the Maturity Date upon
three (3) Business Days’ prior written notice to the Administrative Agent to
reduce by $5,000,000 or an integral multiple thereof or terminate entirely the
Total Commitment, whereupon the Commitment Amount of each Lender shall be
reduced pro rata in accordance with its Commitment Percentage by the amount
specified in such notice or, as the case may be, terminated. Promptly after
receiving any notice of the Borrower delivered pursuant to this §2.4, the
Administrative Agent will notify the Lenders of the substance thereof. No
reduction or termination of the Total Commitment may be reinstated.

 

Unless previously terminated, the Total Commitment shall terminate entirely and
automatically at 5:00 p.m., New York City time, on the earlier of (a) the
Closing Date and (b) July 11, 2008 (if the Closing Date shall not have occurred
on or prior to such date).

 

§2.5.                    Maturity of Loans. The Borrower promises to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans outstanding to the Borrower on such date, together with
any and all accrued and unpaid interest thereon.

 

§2.6.                    [Reserved].

 

19

--------------------------------------------------------------------------------


 

§2.7.                    Optional Repayments of Loans. The Borrower shall have
the right, at its election, to repay the outstanding amount of the Loans, as a
whole or in part, at any time without penalty or premium, provided that any full
or partial repayment of the outstanding amount of any Eurocurrency Rate Loans
pursuant to this §2.7 may be made only on the last day of the Interest Period
relating thereto unless the Borrower pays each Lender, in accordance with §3.10
hereof, the costs and expenses incurred by such Lender as a result of the
repayment of such Eurocurrency Rate Loan on a day other than the last day of the
Interest Period relating thereto. The Borrower shall give the Administrative
Agent, prior written notice no later than 1:00 p.m., (New York time), on the
date of any proposed repayment pursuant to this §2.7 of Base Rate Loans and no
later than 1:00 p.m., (New York time), three (3) Business Days’ prior to any
proposed repayment pursuant to this §2.7 of Eurocurrency Rate Loans, in each
case specifying the proposed date of repayment of such Loans and the principal
amount to be prepaid. Each such partial repayment of the Loans shall be in an
integral multiple of $5,000,000 and shall be applied, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans and then
to the principal of Eurocurrency Rate Loans. Each partial repayment of Loans
shall be allocated ratably among the Lenders in proportion to the respective
unpaid principal amount of the Loans made by each Lender being prepaid. Loans,
once prepaid, may not be reborrowed.

 

§2.8.                    Interest on Loans. (a)  Except as otherwise provided in
§3.11 hereof,

 

(i)                                     each Base Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and to but excluding
the date of payment thereof at the rate per annum equal to the Base Rate plus
the Applicable Margin (subject to adjustment from time to time as provided in
the last paragraph of the definition of “Applicable Margin”); and

 

(ii)                                  each Eurocurrency Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and to but
excluding the last day of the Interest Period with respect thereto at the rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin (subject to adjustment from time to time as provided
in the last paragraph of the definition of “Applicable Margin”).

 

(b)                                Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Total Commitment; provided that, in the event of any
repayment or prepayment of any Loan (other than a repayment or prepayment of a
Base Rate Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

 

§2.9.                    Conversion Options.

 

§2.9.1.          Conversion to Different Type of Loan. The Borrower may elect
from time to time to convert any outstanding Loan to a Loan of another Type,

 

20

--------------------------------------------------------------------------------


 

provided that (a) with respect to any such conversion of a Eurocurrency Rate
Loan to a Base Rate Loan, the Borrower shall give the Administrative Agent at
least one (1) Business Day’s prior written notice of such election; (b) with
respect to any such conversion of a Base Rate Loan to a Eurocurrency Rate Loan,
the Borrower shall give the Administrative Agent at least three (3) Business
Days’ prior written notice of such election; (c) with respect to any such
conversion of a Eurocurrency Rate Loan into a Base Rate Loan, such conversion
shall only be made on the last day of the Interest Period with respect to such
Eurocurrency Rate Loan; and (d) no Base Rate Loan may be converted into a
Eurocurrency Rate Loan when any Default or Event of Default has occurred and is
continuing. On the date on which such conversion is being made each Lender shall
take such action as is necessary to transfer its Commitment Percentage of such
Loans to its Lending Office for domestic loans or its Lending Office for
Eurocurrency Rate Loans, as the case may be. All or any part of outstanding
Loans of any Type may be converted into a Loan of another Type as provided
herein, provided that any partial conversion shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Conversion Request relating to the conversion of a Loan to a Eurocurrency Rate
Loan shall be irrevocable by the Borrower.

 

§2.9.2.          Continuation of Type of Loan. Any Eurocurrency Rate Loan may be
continued as a Eurocurrency Rate Loan upon the expiration of an Interest Period
with respect thereto by compliance by the Borrower with the notice provisions
contained in §2.9.1 hereof; provided that no Eurocurrency Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which officers of the Administrative Agent
active upon the Borrower’s account have actual knowledge. In the event that the
Borrower fails to provide any such notice with respect to continuation of a
Eurocurrency Rate Loan as such, than such Eurocurrency Rate shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto. The Administrative Agent shall notify the Lenders and
the Borrower promptly when any such automatic conversion contemplated by this
§2.9.2 is scheduled to occur.

 

§2.9.3.          Eurocurrency Rate Loans. Any conversion to or from Eurocurrency
Rate Loans shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurocurrency Rate Loans having the same Interest Period shall not be less than
5,000,000 or a whole multiple of $1,000,000 in excess thereof. No more than six
(6) Eurocurrency Rate Loans having different Interest Periods may be outstanding
at any time.

 

§2.10.             Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect

 

21

--------------------------------------------------------------------------------


 

the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note (a “Note”),
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

§3.                               CERTAIN GENERAL PROVISIONS; FEES.

 

§3.1.                    Administrative Agent Fees. The Borrower shall pay the
fees (the “Administrative Agent Fees”) to the Administrative Agent for its own
account in the amount and at the times separately agreed upon in writing between
the Borrower and the Administrative Agent.

 

§3.2.                    Duration Fees. The Borrower shall pay to each Lender a
duration fee equal to 0.25% of the principal amount of each Lender’s Loans
outstanding on the date 90 days after the Closing Date, which fee will be paid
to the Lenders on such 90th day (or if such day is not a Business Day, on the
next succeeding Business Day)

 

§3.3.                    Funds for Payments.

 

§3.3.1.          Payments to Administrative Agent. All payments of principal,
interest, Commitment Fees and any other fees or amounts due hereunder or under
any of the other Loan Documents shall be made in Dollars to the Administrative
Agent, for the respective accounts of the Lenders and the Administrative Agent,
not later than 2:00 p.m. (New York time), to the account of the Administrative
Agent most recently designated by it for such purpose to the Lenders, in each
case in Same Day Funds.

 

§3.3.2.          No Offset, Etc. All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without condition or
deduction for any recoupment, defense, setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, other than (a) with respect to taxes
based upon the Administrative Agent’s or any Lender’s net income, or (b) with
respect to amounts owing to a Lender that (i) is not incorporated under the laws
of the United States of America or a state thereof and (ii) has not delivered to
the Administrative Agent the forms referred to in §3.3.3 hereof, the Borrower
will pay to the Administrative Agent, for the account of the Lenders or (as the
case may be) the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent, on the date on which such amount is due and payable
hereunder or under such other Loan Document, such additional amount as shall be
necessary to enable the Lenders or the Administrative Agent to receive the same
net amount which the Lenders or the Administrative Agent would have received on
such due date had no such obligation been imposed upon the Borrower. The
Borrower will deliver promptly to the Administrative Agent certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Borrower hereunder or under such other Loan Document.

 

§3.3.3.          Withholding. Each Lender and the Administrative Agent that is
not a U.S. Person as defined in Section 7701(a)(30) of the Code for federal
income tax purposes (a “Non-U.S. Lender”) hereby agrees that, if and to the
extent it is legally able to do so, it shall, on the date it becomes a Lender
hereunder, deliver to the Borrower and the Administrative Agent such
certificates, documents or other evidence, as and when required by the Code or
Treasury Regulations issued pursuant thereto, including (a) in the case of a
Non-U.S. Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the
Code, two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulations, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Lender or the Administrative Agent
establishing that with respect to payments of principal, interest or fees
hereunder it is (i) not subject to United States federal withholding tax under
the Code because such payment is effectively connected with the conduct by such
Lender or Administrative Agent of a trade or business in the United States or
(ii) totally exempt from United States federal withholding tax under a provision
of an applicable tax treaty and (b) in the case of a Non-U.S. Lender that is not
a “bank” for purposes of Section 881(c)(3)(A) of the Code, a certificate in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower and to the effect that (i) such Non-U.S. Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, is not subject to regulatory or
other legal requirements as a bank in any jurisdiction, and has not been treated
as a bank for purposes of any tax, securities law or other filing or submission
made to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from any tax, securities law or other legal
requirements, (ii) is not a ten percent (10%) shareholder for purposes of
Section 881(c)(3)(B) of the Code and (iii) is not a controlled foreign
corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
or the Administrative Agent agrees that it shall, promptly upon a change of its
lending office or the selection of any additional lending office, to the extent
the forms previously delivered by it pursuant to this §3.3.3 are no longer
effective, and promptly upon the Borrower’s or the Administrative Agent’s
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8
or W-9 in addition to or in replacement of the forms previously delivered,
deliver to the Borrower and the Administrative Agent, as applicable, if and to
the extent it is properly entitled to do so, a properly completed and executed
Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any successor forms
thereto).

 

23

--------------------------------------------------------------------------------


 

Each Lender shall promptly (A) notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction, and (B) take such reasonable steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary to avoid any requirement of applicable laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Effective Date, and
in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the laws of any jurisdiction, duly executed
and completed by the Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such laws in connection with any payment by the
Administrative Agent or any Lender of taxes or otherwise in connection with the
Loan Documents, with respect to such jurisdiction. This §3.3.3 shall not be
construed to require the Administrative Agent, any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

§3.4.                    Computations. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be based on a 360-day
year, and, in each case, paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period”, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.

 

§3.5.                    Inability to Determine Eurocurrency Rate. In the event,
prior to the commencement of any Interest Period relating to any Eurocurrency
Rate Loan, the Administrative Agent shall determine or be notified by the
Required Lenders that adequate and reasonable methods do not exist for
ascertaining the Eurocurrency Rate that would otherwise determine the rate of
interest to be applicable to any Eurocurrency Rate Loan during any Interest
Period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders) to the Borrower and the Lenders. In such event (a) any Loan Request or
Conversion Request with respect to Eurocurrency Rate Loans shall be
automatically withdrawn and shall be deemed a request for Base Rate Loans,
(b) each Eurocurrency Loan, will automatically, on the last day of the then
current Interest Period relating thereto, become a Base Rate Loan, and (c) the
obligations of the Lenders to make Eurocurrency Rate Loans shall be suspended
until the Administrative Agent or the Required Lenders, as applicable, determine
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent or, as the case may be, the Administrative Agent upon
the instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.

 

24

--------------------------------------------------------------------------------


 

§3.6.                    Illegality.  Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Rate Loans, such Lender shall forthwith give
notice of such circumstances to the Borrower and the other Lenders and thereupon
the commitment of such Lender to make Eurocurrency Rate Loans or convert Base
Rate Loans to Eurocurrency Rate Loans shall forthwith be suspended and such
Lender’s Loans then outstanding as Eurocurrency Rate Loans, if any, shall be
automatically, on the last day of the then current Interest Period relating
thereto or within such earlier period as may be required by law, converted to a
Base Rate Loan.  The Borrower hereby agrees promptly to pay the Administrative
Agent for the account of such Lender, upon demand by such Lender, any additional
amounts necessary to compensate such Lender for any costs incurred by such
Lender in making any conversion in accordance with this §3.6, including any
interest or fees payable by such Lender to lenders of funds obtained by it in
order to make or maintain its Eurocurrency Rate Loans hereunder.

 

§3.7.                    Additional Costs, Etc.  If any change after the
Effective Date to any present applicable law or if any future applicable law,
which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:

 

(a)                                 subject any Lender or the Administrative
Agent to any tax, levy, impost, duty, charge, fee, deduction or withholding of
any nature with respect to this Credit Agreement, the other Loan Documents, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or

 

(b)                                materially change the basis of taxation
(except for changes in taxes on income or profits) of payments to any Lender of
the principal of or the interest on any Loans or any other amounts payable to
any Lender or the Administrative Agent under this Credit Agreement or any of the
other Loan Documents, or

 

(c)                                 impose or increase or render applicable
(other than to the extent specifically provided for elsewhere in this Credit
Agreement) any special deposit, reserve, assessment, liquidity, capital adequacy
or other similar requirements (whether or not having the force of law) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

 

(d)                                impose on any Lender or the Administrative
Agent any other conditions or requirements with respect to this Credit
Agreement, the other Loan Documents, the Loans, such Lender’s Commitment, or any
class of loans or commitments of which any of the Loans or such Lender’s
Commitment forms a part,

 

25

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is:

 

(i)                                    to increase the cost to any Lender, of
making, funding or maintaining any of the Loans or such Lender’s Commitment, or

 

(ii)                                 to reduce the amount of principal,
interest, or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment or any of the Loans, or

 

(iii)                              to require such Lender or the Administrative
Agent to make any payment or to forego any interest or other sum payable
hereunder, the amount of which payment or foregone interest or other sum is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Administrative Agent from the Borrower hereunder,

 

then, in each such case and to the extent that the amount of such additional
cost, reduction, payment, foregone interest or other sum is not reflected in the
Base Rate or the Eurocurrency Rate, the Borrower will, upon demand made by such
Lender or (as the case may be) the Administrative Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Lender
or the Administrative Agent such additional amounts as will be sufficient to
compensate such Lender or the Administrative Agent for such additional cost,
reduction, payment or foregone interest or other sum (without duplication for
recovery of such amounts under any other provision hereof), provided that the
Borrower shall not be liable to any Lender or the Administrative Agent for costs
incurred more than sixty (60) days prior to receipt by the Borrower of such
demand for payment from such Lender or (as the case may be) the Administrative
Agent unless such costs were incurred prior to such 60-day period solely as a
result of such present or future applicable law being retroactive to a date
which occurred prior to such 60-day period.

 

§3.8.                    Capital Adequacy.  If after the Effective Date any
Lender or the Administrative Agent determines that the adoption of or change in
any law, governmental rule, regulation, policy, guideline or directive (whether
or not having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
a Governmental Authority with appropriate jurisdiction has the effect of
reducing the return on such Lender’s or the Administrative Agent’s commitment
with respect to any Loans to a level below that which such Lender or the
Administrative Agent could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or the Administrative
Agent’s then existing policies with respect to capital adequacy and assuming
full utilization of such entity’s capital) by any amount deemed by such Lender
or (as the case may be) the Administrative Agent to be material, then such
Lender or the Administrative Agent may notify the Borrower of such fact.  To the
extent that the amount of such reduction in the return on capital is not
reflected in the Base Rate or the Eurocurrency Rate, then the Borrower agrees to
pay such Lender or (as the case may be) the Administrative Agent for the amount
of such reduction in the return on capital as and when such reduction is

 

26

--------------------------------------------------------------------------------


 

determined upon presentation by such Lender or (as the case may be) the
Administrative Agent of a certificate in accordance with §3.9 hereof, provided
that the Borrower shall not be liable to any Lender or the Administrative Agent
for costs incurred more than sixty (60) days prior to receipt by the Borrower of
the notice referred to in the immediately preceding sentence from such Lender or
(as the case may be) the Administrative Agent.  Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.

 

§3.9.                    Certificate.  A certificate setting forth any
additional amounts payable pursuant to §§3.7 or 3.8 hereof and a brief
explanation of such amounts which are due, submitted by any Lender or the
Administrative Agent to the Borrower, shall be conclusive, absent manifest
error, that such amounts are due and owing.  If the Borrower is required to pay
any additional amounts pursuant to §§3.7 or 3.8 hereof with respect to any
Lender, the Borrower may, following payment in full of the amount or amounts due
set forth in such certificate, take the actions permitted by §3.12 hereof to
replace such Lender.

 

§3.10.             Indemnity.  The Borrower agrees to indemnify each Lender and
to hold each Lender harmless from and against all redeployment costs or expenses
that such Lender may reasonably sustain or incur as a consequence of (a) default
by the Borrower in payment of the principal amount of or any interest on any
Eurocurrency Rate Loan as and when due and payable, including any such cost or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurocurrency Rate Loans, (b) default by
the Borrower in making a borrowing or conversion after the Borrower has given
(or is deemed to have given) a Loan Request or a Conversion Request relating
thereto in accordance with §§2.2 or 2.9 hereof or (c) the making of any payment
of a Eurocurrency Rate Loan or the making of any conversion of any Eurocurrency
Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such Loans.

 

§3.11.             Interest After Default.  Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents, if not repaid on or
before the fifth calendar day following the day such payment was due, shall bear
interest from the due date thereof, compounded monthly and payable on demand at
any time from and after the fifth calendar day following the day such payment
was due, at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).

 

§3.12.             Replacement of Individual Lenders.  Upon the happening of any
of the events set forth in §§2.3.2, 3.3.2, 3.3.3, 3.6, 3.7, 3.8 or 3.13 hereof,
or in the case of a Delinquent Lender, the Borrower may (provided that at the
time no Default or Event of Default exists or would result after giving effect
to the Borrower’s action) prepay in full all Loans and other obligations owing
by the Borrower to each affected Lender under

 

27

--------------------------------------------------------------------------------


 

§§2.3.2, 3.3.2, 3.3.3, 3.6, 3.7, 3.8 or 3.13 hereof and/or each Delinquent
Lender (each such Lender being called a “Substituted Lender”), together with all
amounts payable by the Borrower under §3.10 hereof with respect to such
prepayment, and terminate the Commitment(s) of such Lender(s) subject to the
following conditions:

 

(a)                                 the Borrower shall have delivered to the
Administrative Agent not less than ten (10) Business Days (or, in the case of a
replacement of a Delinquent Lender, such lesser number of Business Days
acceptable to the Administrative Agent) prior to the exercise of its rights
under this §3.12 a written commitment in form and substance satisfactory to the
Administrative Agent and each of the Lenders from a financial institution (the
“Replacement Lender”) reasonably acceptable to the Administrative Agent and each
of the remaining Lenders (other than the Substituted Lender) in which such
Replacement Lender agrees to become a “Lender” under this Credit Agreement,
having a Commitment Amount in the amount of the Substituted Lender’s Commitment
Amount;

 

(b)                                the Borrower shall have given appropriate
notice of any prepayment under this §3.12 as required by §3.7 hereof and subject
to all other provisions of this Credit Agreement; and

 

(c)                                 simultaneously with any prepayment of all
Loans and other obligations owing by the Borrower to a Substituted Lender under
this §3.12, the Substituted Lender shall have assigned, pursuant to §18 hereof
the Commitment of such Substituted Lender to the Replacement Lender and such
Replacement Lender shall have become a Lender under this Credit Agreement,
having a Commitment Amount in the amount of such Substituted Lender’s Commitment
Amount and such Replacement Lender shall have simultaneously funded all such
Loans prepaid hereunder. Each of the Lenders agrees that in the event that it
becomes a Substituted Lender pursuant to this §3.12, it will cooperate and
assign its Commitment pursuant to this §3.12(c).

 

§3.13.             Additional Reserve Requirements.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable ten (10) days from receipt
of such notice.

 

§3.14.             Guaranties.  The payment and performance of the Obligations
shall be guaranteed by each Guarantor pursuant to the Guaranties, each of which
shall be in the form of Exhibit B hereto.  The Borrower may cause additional
Subsidiaries of the

 

28

--------------------------------------------------------------------------------


 

Borrower to become Guarantors hereunder by causing such Subsidiary or
Subsidiaries to agree to be bound by the provisions of the Guaranty, to execute
and deliver a Joinder Agreement and to deliver such legal opinions and other
documents and instruments as the Administrative Agent may request.  The
Administrative Agent and the Lenders hereby agree that they shall, upon the
written request of the Borrower and at the cost and expense of the Borrower,
release any Guarantor from its obligations to the Administrative Agent and the
Lenders under the Guaranty to which such Guarantor is a party if, and only if,
(a) such Guarantor is not a guarantor of any of the Borrower’s publicly issued
notes or bonds outstanding from time to time, (b) no Default or Event of Default
shall have occurred and be continuing on the date of such release and (c) the
Borrower shall have delivered to the Administrative Agent and the Lenders on the
date of such release a certificate signed by an authorized officer of the
Borrower and evidence satisfactory to the Administrative Agent and the Lenders
showing compliance with the provisions of clauses (a) and (b) of this §3.14. 
The Borrower shall deliver to the Lenders an updated Schedule 2 upon the release
or addition of any Guarantor as provided in this §3.14.

 

§4.                              REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Lenders and the Administrative Agent
as follows:

 

§4.1.                    Corporate Authority.

 

§4.1.1.          Incorporation; Good Standing.  The Borrower and each Guarantor
(a) is a corporation (or similar business entity) or, as the case may be, a
Massachusetts Business Trust duly organized, validly existing and in good
standing under the laws of its state of incorporation or organization, (b) has
all requisite corporate (or the equivalent company) or, as the case may be,
trust power to own its property and conduct its business as now conducted and as
presently contemplated, and (c) is in good standing as a foreign corporation (or
similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a materially adverse effect on the business, assets
or financial condition of the Borrower.

 

§4.1.2.          Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents by the Borrower and each Guarantor
which is or is to become a party thereto, and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company) or,
as the case may be, trust authority of such Person, (b) have been duly
authorized by all necessary corporate (or the equivalent company) or, as the
case may be, trust proceedings, (c) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Person is subject which would have a material adverse effect either
individually or in the aggregate on the Borrower and its Subsidiaries taken as a
whole or on the ability of such Person to fulfill its obligations under this
Credit Agreement and the other Loan Documents to which it is a party, (d) do not
conflict with or result in any breach or contravention of any judgment, order,
writ, injunction, license

 

29

--------------------------------------------------------------------------------


 

or permit applicable to the Borrower or any Guarantor and (e) do not conflict
with any provision of the corporate charter or bylaws (or similar constitutive
documents) or, as the case may be, the Agreement and Declaration of Trust of, or
any agreement or other instrument binding upon, the Borrower or any Guarantor.

 

§4.1.3.          Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
or is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

§4.2.                    Governmental Approvals.  The execution, delivery and
performance by the Borrower and the Guarantors of this Credit Agreement and the
other Loan Documents to which the Borrower or any Guarantor is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Governmental Authority other than
those already obtained.

 

§4.3.                    Title to Properties; Leases.  Except as indicated on
Schedule 4.3 hereto, the Borrower and its Subsidiaries own all of the assets
reflected in the consolidated balance sheet of the Borrower as at the Balance
Sheet Date or acquired since that date (except property and assets sold or
otherwise disposed of in the ordinary course of business since that date),
subject to no rights of others, including any mortgages, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens.

 

§4.4.                    Financial Statements; Fiscal Year.  (a)  There has been
furnished to each of the Lenders an audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the Balance Sheet Date, and consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, certified by Ernst & Young LLP.  Such balance sheet and
statements of income and cash flows have been prepared in accordance with GAAP
and fairly present the financial condition of the Borrower and its Subsidiaries
as at the close of business on the date thereof and the results of operations
for the fiscal year then ended.  There are no contingent liabilities of the
Borrower or any of its Subsidiaries as of such date involving material amounts,
known to the officers of the Borrower, which were not disclosed in such balance
sheet and the notes related thereto.

 

(b)                                The Borrower has a fiscal year which is the
52/53 week period ending on the Saturday closest to January 31st of each year.

 

§4.5.                    No Material Changes, Etc.  Since the Balance Sheet Date
there has occurred no change in the operations, business, properties, assets or
financial condition of

 

30

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries as shown on or reflected in the consolidated
balance sheet of the Borrower and its Subsidiaries as at the Balance Sheet Date,
or the consolidated statements of income and cash flows for the fiscal year then
ended, other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on the
business, assets or financial condition of the Borrower and its Subsidiaries
taken as a whole.  Since the Balance Sheet Date, the Borrower has not made any
Distributions except Distributions made in compliance with §6.4 hereof.

 

§4.6.                    Franchises, Patents, Copyrights, Etc.  The Borrower and
each of its Subsidiaries possesses all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others.

 

§4.7.                    Litigation.  Except as set forth in Schedule 4.7
hereto, there are no actions, suits, proceedings or investigations of any kind
pending or, to the best of the Borrower’s knowledge, threatened against the
Borrower or any of its Subsidiaries before any court, tribunal or administrative
agency or board that, either in any case or in the aggregate, would be
reasonably likely to (i) materially adversely affect the properties, assets,
financial condition or business of the Borrower and its Subsidiaries taken as a
whole, (ii) materially impair the right of the Borrower and each of its
Subsidiaries to carry on business substantially as now conducted by it,
(iii) result in any substantial liability not adequately covered by insurance,
or for which adequate reserves are not maintained on the consolidated balance
sheet of the Borrower and its Subsidiaries or (iv) question the validity of this
Credit Agreement or any of the other Loan Documents, or any action taken or to
be taken pursuant hereto or thereto.

 

§4.8.                    Compliance with Other Instruments, Laws, Etc.  Neither
the Borrower nor any of its Subsidiaries is in violation of any provision of its
charter documents, bylaws (or equivalent constitutive documents), or any
agreement or instrument to which it may be subject or by which it or any of its
properties may be bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that could result
in the imposition of substantial penalties or materially and adversely affect
the financial condition, properties or business of the Borrower and its
Subsidiaries taken as a whole.

 

§4.9.                    Tax Status.  The Borrower and each of its Subsidiaries
(a) has made or filed all applicable federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (b) has paid all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 4.9 hereto, there are no

 

31

--------------------------------------------------------------------------------


 

unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Borrower know of no basis for any such
claim.

 

§4.10.             No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§4.11.             Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a “principal underwriter” of an
“investment company”, or a company controlled by an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§4.12.             Employee Benefit Plans.

 

§4.12.1.   In General.  Each Employee Benefit Plan has been maintained and
operated in compliance in all material respects with the provisions of ERISA,
all Applicable Pension Legislation, and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting the bonding of
fiduciaries and other persons handling plan funds as required by §412 of ERISA. 
No prohibited transaction has occurred that would result in material liability
for the Borrower or any of its Subsidiaries.

 

§4.12.2.   Terminability of Welfare Plans.  No Employee Benefit Plan which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA
provides benefit coverage subsequent to termination except as required by Title
I, Subtitle B, Part 6 of ERISA or applicable state law. The Borrower may
terminate each such Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of the
Borrower without liability to any Person other than for claims arising or
benefits accruing prior to termination.

 

§4.12.3.   Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the Code. 
No liability to the PBGC (other than required insurance premiums, all of which
have been paid) has been incurred by the Borrower or any ERISA Affiliate with
respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, except as set forth on Schedule
4.12 hereto, the aggregate benefit liabilities of all such Guaranteed Pension
Plans within the meaning of §4001 of ERISA did not exceed the aggregate value of
the assets of all

 

32

--------------------------------------------------------------------------------


 

such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.

 

§4.12.4.   Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.

 

§4.13.             Regulations U and X, Etc.  The proceeds of the Loans shall be
used for the purposes described in §5.12 hereof.  The Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no portion of any Loan is to be used for the purpose of
purchasing or carrying any “margin security” (as such term is defined in
Regulation X) or Margin Stock in violation of the Margin Regulations.  Following
application of the proceeds of each Loan, not more than twenty-five percent
(25%) of the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis will consist of Margin Stock.

 

§4.14.             Environmental Compliance.  The Borrower has taken all
reasonably necessary steps to investigate the past and present condition and
usage of the Real Estate and the operations conducted thereon and, based upon
such diligent investigation, has determined that:

 

(a)                                 none of the Borrower, its Subsidiaries nor
any operator of the Real Estate or any operations thereon is in violation, or
alleged violation, of any Environmental Laws, which violation would have a
material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries taken as a whole;

 

(b)                                neither the Borrower nor any of its
Subsidiaries has received any Environmental Notice during the last five
(5) years that has the potential to materially affect the assets, liabilities,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, except as set forth on Schedule 4.14 hereto;

 

(c)                                 except as set forth on Schedule 4.14 hereto:
(i) no portion of the Real Estate has been used for the handling, processing,
storage or disposal of Hazardous Substances; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate; in each case except in accordance with applicable
Environmental Laws the noncompliance with which would have a material adverse
effect on the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (ii) in the course of any activities conducted
by the Borrower or operators of its properties, no Hazardous Substances have

 

33

--------------------------------------------------------------------------------


 

been generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws the noncompliance with which would have a material
adverse effect on the business, assets or financial condition of the Borrower
and its Subsidiaries, taken as a whole; (iii) there have been no releases or
threatened releases of Hazardous Substances on, upon, into or from the
properties of the Borrower or any of its Subsidiaries, which releases would have
a material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (iv) to the best of the
Borrower’s knowledge, there have been no releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on the Real Estate and
which would have a material adverse effect on the Borrower and its Subsidiaries,
taken as a whole; and (v) in addition, any Hazardous Substances that have been
generated on any of the Real Estate have, to the best of the Borrower’s
knowledge, been transported offsite only as required under and in compliance
with applicable Environmental Laws.

 

§4.15.             Foreign Assets Control Regulations, Etc.  None of the
requesting or borrowing of the Loans, or the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither the Borrower
nor any of its Subsidiaries or, to Borrower’s knowledge, other Affiliates (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.

 

§4.16.             Subsidiaries, Etc.  As of the Effective Date, other than
those Subsidiaries of the Borrower described on Schedule 4.16(a) hereto, the
Borrower has no other Subsidiaries.  As of the Effective Date, except as set
forth on Schedule 4.16(b) hereto, neither the Borrower nor any Subsidiary of the
Borrower is engaged in any joint venture or partnership with any other Person. 
As of the Effective Date, except as set forth on Schedule 4.16(c) hereto,
neither the Borrower nor any Subsidiary of the Borrower owns or has acquired an
equity interest of fifty percent (50%) or less in any other Person.  The
Borrower hereby agrees to deliver to the Lenders an updated Schedule 4.16(a),
Schedule 4.16(b) or Schedule 4.16(c), as applicable, upon the acquisition or
formation by the Borrower of any Subsidiary, the formation of any joint venture
or partnership by the Borrower or any of its Subsidiaries with any other Person
or the acquisition by the Borrower or any of its Subsidiaries of an equity
interest of fifty percent (50%) or less in any other Person, in each case in
accordance with the provisions of this Credit Agreement.

 

34

--------------------------------------------------------------------------------


 

§4.17.             Taxpayer Identification Numbers.  The true and correct U.S.
taxpayer identification number of the Borrower and each Guarantor as of the
Effective Date is set forth on Schedule 4.17 hereto.

 

§5.                              AFFIRMATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§5.1.                    Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans, the
Commitment Fee, the Administrative Agent Fees, all other fees and other amounts
provided for in this Credit Agreement and the other Loan Documents to which the
Borrower is a party, all in accordance with the terms of this Credit Agreement
and such other Loan Documents.

 

§5.2.                    Maintenance of Office.  The Borrower will maintain its
chief executive office in Framingham, Massachusetts, or at such other place in
the United States of America as the Borrower shall designate upon written notice
to the Administrative Agent, where notices, presentations and demands to or upon
the Borrower in respect of the Loan Documents to which the Borrower is a party
may be given or made.

 

§5.3.                    Records and Accounts.  The Borrower will (a) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and (b) maintain adequate accounts and reserves for all taxes,
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves.

 

§5.4.                    Financial Statements, Certificates and Information. 
The Borrower will deliver to the Administrative Agent (and the Administrative
Agent will promptly, after receipt thereof, deliver to the Lenders):

 

(a)                                 as soon as practicable, but in any event not
later than ninety (90) days after the end of each fiscal year of the Borrower,
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such year, and the related consolidated statement of income and
consolidated statement of cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated statements to be in reasonable detail, prepared in accordance with
GAAP, and certified without qualification by Ernst & Young LLP, any nationally
recognized firm of independent certified public accountants or by other
independent certified public accountants reasonably satisfactory to the
Administrative Agent and (ii) a statement certified by the chief financial
officer or the treasurer of the Borrower in substantially the form of Exhibit C
hereto (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §7 hereof

 

35

--------------------------------------------------------------------------------


 

and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;

 

(b)                                as soon as practicable, but in any event not
later than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, (i) copies of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarter, and the related consolidated statement of income and consolidated
statement of cash flows for the portion of the Borrower’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the chief financial officer or the treasurer of the
Borrower that to the best of the Borrower’s knowledge, the information contained
in such financial statements fairly presents the financial position of the
Borrower and its Subsidiaries on the date thereof (subject to year-end
adjustments) and (ii) a Compliance Certificate as of such fiscal quarter end;

 

(c)                                 from time to time such other financial data
and information as the Administrative Agent or any Lender may reasonably
request;

 

(d)                                (i) promptly upon becoming aware of the
occurrence of any actual or claimed “Event of Termination” or similar event
under and as defined in any of the documents relating to any receivables
securitization transaction or other financing of any special purpose receivables
Subsidiary of the Borrower, entered into or guaranteed by the Borrower and/or
any of its Subsidiaries and then in effect, notice thereof, which notice shall
describe such Event of Termination or similar event and indicate what steps the
Borrower and its Subsidiaries are taking to remedy the same and (ii) promptly
upon request therefor, such other information with respect thereto as the
Administrative Agent shall reasonably request;

 

(e)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the Securities Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

 

(f)                                   promptly after the same are available,
copies of each of the Offer Documents.

 

All Confidential Information concerning the Borrower supplied by the Borrower to
the Lenders pursuant to the terms hereof will be held in confidence by the
Lenders and the Lenders shall not disclose such Confidential Information except
as permitted by §26 hereof.

 

Documents required to be delivered pursuant to this §5.4 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) 

 

36

--------------------------------------------------------------------------------


 

on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at staples.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
in writing that the Borrower deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by §§5.4(a) and (b) hereof to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” by the Borrower which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, (x) to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in §26 hereof and (y) to the extent such Borrower Materials are not marked
“PUBLIC” and posted on the Platform, such Borrower Materials will also be
subject to the additional confidentiality provisions included on the Platform);
(C) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (D) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor” and the Administrative
Agent and the Lenders agree not to trade securities on the basis of any Borrower
Materials that are posted on the Platform and are not marked “PUBLIC.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

37

--------------------------------------------------------------------------------


 

§5.5.                    Notices. The Borrower will promptly notify the
Administrative Agent for the benefit of the Lenders in writing of the occurrence
of any Default or Event of Default. The Borrower will promptly give notice to
the Administrative Agent for the benefit of the Lenders (a) of any material
violation of any Environmental Law that the Borrower or any of its Subsidiaries
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency, (b) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, or any federal, state or local
environmental agency or board, that has the potential to materially affect the
assets, liabilities, financial conditions or operations of the Borrower,
(c) upon becoming aware thereof, of any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential ERISA liability,
that has the potential to materially affect the assets, liabilities, financial
conditions or operations of the Borrower and (d) of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary of the Borrower. The Borrower will give notice to the Administrative
Agent for the benefit of the Lenders in writing within fifteen (15) days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Borrower or any of its
Subsidiaries or to which the Borrower or any of its Subsidiaries is or becomes a
party involving an uninsured claim against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower and its Subsidiaries taken as a whole and stating the
nature and status of such litigation or proceedings. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent for
the benefit of the Lenders, in writing, in form and detail satisfactory to the
Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower or any of its Subsidiaries
in an amount in excess of $25,000,000.

 

§5.6.                    Legal Existence; Maintenance of Properties. The
Borrower will do or cause to be done all things necessary to preserve and keep
in full force and effect its legal existence, rights and franchises and those of
its Subsidiaries and will not, and will not cause or permit any of the
Guarantors to, convert to a limited liability company or a limited liability
partnership unless simultaneously with such conversion the Borrower or such
Guarantor shall have executed and delivered to the Administrative Agent all
documentation which the Administrative Agent reasonably determines is necessary
to continue the Borrower’s or such Guarantor’s obligations in respect of this
Credit Agreement or the Guaranty, as applicable. It (a) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(b) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (c) will, and will cause
each of its Subsidiaries to, continue to engage primarily in the businesses now
conducted by them and in related businesses; provided that nothing in this §5.6
shall prevent the Borrower from discontinuing the operation and maintenance of
any of its properties or

 

38

--------------------------------------------------------------------------------


 

any of those of its Subsidiaries if such discontinuance is, in the judgment of
the Borrower, desirable in the conduct of its or their business and does not in
the aggregate materially adversely affect the business of the Borrower and its
Subsidiaries on a consolidated basis.

 

§5.7.                    Insurance. The Borrower will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent. At the request of the Administrative Agent, the Borrower
shall deliver from time to time a summary schedule indicating all insurance then
in force with respect to the Borrower and its Subsidiaries.

 

§5.8.                    Taxes. The Borrower will, and will cause each of its
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
and each Subsidiary of the Borrower will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor or shall have
obtained such bonding as may be required to release such lien.

 

§5.9.                    Inspection of Properties and Books, Etc. The Borrower
shall permit the Lenders, through the Administrative Agent or any of the
Lenders’ other designated representatives, no more frequently than once each
calendar year, or more frequently as determined by the Lenders upon the
occurrence and during the continuance of an Event of Default, to visit and
inspect any of the properties of the Borrower or any of its Subsidiaries, and
each such inspection, if no Event of Default has occurred and is continuing,
shall be at the Lenders’ expense. The Borrower shall also permit the Lenders,
through the Administrative Agent or any of the Lenders’ other designated
representatives, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, all at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request. The Borrower authorizes the Administrative Agent and, if
accompanied by the Administrative Agent, the Lenders to communicate directly
with the Borrower’s independent certified public accountants and authorizes such
accountants to disclose to the Administrative Agent and the Lenders any and all
financial statements and other supporting financial documents and schedules with

 

39

--------------------------------------------------------------------------------


 

respect to the business, financial condition and other affairs of the Borrower
or any of its Subsidiaries.

 

§5.10.             Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower will, and will cause each of its Subsidiaries to, comply with (a) the
applicable laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its charter documents and by-laws
(or equivalent constitutive documents), (c) all agreements and instruments by
which it or any of its properties may be bound and (d) all applicable decrees,
orders, and judgments, in each case if noncompliance with which would have a
material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole, or on the ability of the
Borrower or any of the Guarantors to fulfill its obligations under this Credit
Agreement or any of the other Loan Documents to which such Person is a party. If
any authorization, consent, approval, permit or license from any officer, agency
or instrumentality of any government shall become necessary or required in order
that the Borrower may fulfill any of its obligations hereunder or any of the
other Loan Documents to which the Borrower is a party, the Borrower will, or (as
the case may be) will cause such Subsidiary to, immediately take or cause to be
taken all reasonable steps within the power of the Borrower or such Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Administrative Agent and the Lenders with evidence thereof.

 

§5.11.             Employee Benefit Plans. The Borrower will (a) promptly upon
request of the Administrative Agent, furnish to the Administrative Agent a copy
of the most recent actuarial statement required to be submitted under §103(d) of
ERISA and Annual Report, Form 5500, with all required attachments, in respect of
each Guaranteed Pension Plan and (b) promptly upon receipt or dispatch, furnish
to the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A,
4202, 4219, 4242, or 4245 of ERISA.

 

§5.12.             Use of Proceeds. The Borrower will use the proceeds of the
Loans solely for working capital purposes of the Borrower and its Subsidiaries
and to finance the Transaction, including to pay related transaction fees, costs
and expenses.

 

§5.13.             Licenses and Permits. The Borrower will maintain and renew
any and all licenses or permits now held or hereafter acquired by the Borrower
or any of its Subsidiaries unless the loss, suspension, revocation or failure to
renew any such licenses or permits would not have a material adverse effect on
the business or financial condition of the Borrower and such Subsidiary.

 

§5.14.             Guaranties. In the event that any Subsidiary of the Borrower,
which is not a Guarantor hereunder, becomes a guarantor of any of the Borrower’s
publicly issued notes or bonds outstanding from time to time, the Borrower shall
cause such Subsidiary to become a Guarantor hereunder pursuant to §3.14 hereof.

 

40

--------------------------------------------------------------------------------


 

§5.15.             Further Assurances. The Borrower will, and will cause each of
the Guarantors to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.

 

§6.                              CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§6.1.                    Restrictions on Indebtedness. The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume, guarantee
or become or remain liable, contingently or otherwise, with respect to
Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders and the
Administrative Agent arising under any of the Loan Documents;

 

(b)                                current liabilities of the Borrower or such
Subsidiary incurred in the ordinary course of business not incurred through
(i) the borrowing of money, or (ii) the obtaining of credit except for credit on
an open account basis customarily extended and in fact extended in connection
with normal purchases of goods and services;

 

(c)                                 Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §5.8 hereof;

 

(d)                                Indebtedness in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which the
Borrower or such Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review;

 

(e)                                 endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   Indebtedness in respect of documentary
letters of credit issued in the ordinary course of business;

 

(g)                                Indebtedness of the Borrower in respect of
interest rate protection arrangements and exchange rate protection arrangements;

 

(h)                                Indebtedness existing on the Effective Date
and listed and described on Schedule 6.1 hereto or any refinancing thereof on
substantially similar terms as the Indebtedness being refinanced;

 

41

--------------------------------------------------------------------------------


 

(i)                                    Subordinated Debt;

 

(j)                                    obligations under Capitalized Leases;

 

(k)                                 Indebtedness in respect of intercompany
loans, guaranties and, so long as no Default or Event of Default shall have
occurred and be continuing at the time such Indebtedness is incurred, other
Investments and contingent obligations to make Investments, (i) from the
Borrower to any of its Subsidiaries or of any of its Subsidiaries’ obligations
or (ii) between Subsidiaries of the Borrower or of any of the Borrower’s
Subsidiaries’ obligations, or (iii) from any Subsidiary of the Borrower to the
Borrower or of any of the Borrower’s obligations;

 

(l)                                    Indebtedness incurred in connection with
the acquisition after the Effective Date of any real or personal property by the
Borrower or any Subsidiary of the Borrower as contemplated by §6.2(ix) hereof;

 

(m)                              Indebtedness secured by a lien on Real Estate
of the Borrower or its Subsidiaries; provided that the aggregate amount of
Indebtedness permitted pursuant to this §6.1(m) shall not, at any time, exceed
the fair market value of the Real Estate securing such Indebtedness;

 

(n)                                other Indebtedness of the Borrower and its
Subsidiaries (whether or not such Subsidiaries are Guarantors), provided that
(i) with respect to Indebtedness incurred by the Borrower or a Guarantor, such
Indebtedness contains covenants that are no more restrictive on the Borrower or
such Guarantor than the covenants contained in this Credit Agreement and
(ii) immediately after such incurrence of Indebtedness, and after giving effect
thereto on a pro forma basis, no Default or Event of Default shall then exist;

 

(o)                                Indebtedness consisting of Investments
permitted under §6.3(m) hereof;

 

(p)                                Indebtedness payable at the election of the
Borrower by the issuance of the Borrower’s Capital Stock;

 

(q)                                Indebtedness of the Borrower and its
Subsidiaries in respect of receivables securitization transactions or other
financing of any special purpose receivables Subsidiary of the Borrower, entered
into or guaranteed by the Borrower and/or any of its Subsidiaries; provided that
the aggregate amount of all such Indebtedness shall not exceed $300,000,000
outstanding at any time;

 

(r)                                   Indebtedness of the Borrower and its
Subsidiaries arising under the Revolving Credit Agreement and any of the other
“Loan Documents” as such term is defined therein; provided that the aggregate
amount of all such Indebtedness shall not exceed $1,000,000,000 outstanding at
any time;

 

42

--------------------------------------------------------------------------------


 

(s)                                 Indebtedness of the Borrower and its
Subsidiaries arising under the Bridge Credit Agreement and any of the other
“Loan Documents” as such term is defined therein; provided that the aggregate
amount of all such Indebtedness shall not exceed $3,000,000,000 outstanding at
any time.

 

Notwithstanding the foregoing, at no time shall the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries consisting of guaranties and
other Contingent Liabilities (excluding (i) Indebtedness permitted pursuant to
§6.1 hereof to the extent such Indebtedness (or if such Indebtedness is a
Contingent Liability of the Borrower and/or its Subsidiaries, the underlying
Indebtedness relating to such Contingent Liability) is included in the
calculation of Consolidated Total Funded Debt and (ii) obligations in respect of
documentary letters of credit) exceed, in the aggregate, fifteen percent (15%)
of the Stockholders’ Equity of the Borrower at such time. For purposes of this
§6.1, the amount of Contingent Liabilities in respect of interest rate
protection arrangements and exchange rate protection arrangements permitted
under §6.1(g) hereof at any time shall be the net liability of the Borrower and
its Subsidiaries under such arrangements at such time, calculated on a basis
satisfactory to the Administrative Agent in accordance with accepted practice.

 

§6.2.                    Restrictions on Liens. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) create or incur or suffer to be
created or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency under the laws of the United States of
America or any state thereof, or otherwise, be given any priority whatsoever
over its general creditors; or (e) sell, assign, pledge or otherwise transfer
any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; provided that the Borrower and any
Subsidiary of the Borrower may create or incur or suffer to be created or
incurred or to exist:

 

(i)                                     liens in favor of the Borrower on all or
part of the assets of Subsidiaries of the Borrower securing Indebtedness owing
by Subsidiaries of the Borrower to the Borrower;

 

(ii)                                  liens to secure taxes, assessments and
other government charges and liens to secure claims for labor, material or
supplies, in each case in respect of obligations not overdue or which are being
contested in good faith and by appropriate proceedings and for which the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto;

 

43

--------------------------------------------------------------------------------


 

(iii)                               deposits or pledges made in connection with,
or to secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations;

 

(iv)                              liens in respect of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as execution is not levied thereunder or in respect of which the Borrower
or such Subsidiary is at the time in good faith prosecuting an appeal and in
respect of which a stay of execution shall have been obtained pending such
appeal or shall have obtained an unsecured bond sufficient to release such lien;

 

(v)                                 liens of carriers, warehousemen, mechanics
and materialmen, and other like liens, in respect of obligations not overdue or,
if such obligations are overdue, being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary shall have set aside
on its books adequate reserves with respect thereto, provided that no proceeding
to foreclose any such lien shall have been commenced;

 

(vi)                              encumbrances on Real Estate consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under Capitalized Leases to which the Borrower or a Subsidiary of
the Borrower is a party, and other minor liens or encumbrances none of which in
the opinion of the Borrower interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower and its
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower individually or of the
Borrower and its Subsidiaries on a consolidated basis;

 

(vii)                           liens existing on the Effective Date and listed
on Schedule 6.2 hereto or liens on the same assets in connection with the
refinancing of such existing liens;

 

(viii)                        liens arising in the ordinary course of business
of the Borrower or a Subsidiary of the Borrower none of which in the opinion of
the Borrower interferes materially with the use of the property affected in the
ordinary course of business of the Borrower and its Subsidiaries and which do
not, individually or in the aggregate, have a materially adverse effect on the
business of the Borrower or such Subsidiary individually or of the Borrower and
its Subsidiaries on a consolidated basis;

 

(ix)                                purchase money security interests in or
purchase money mortgages on real or personal property acquired after the
Effective Date to secure purchase money Indebtedness of the type permitted by
§6.1(l) hereof, incurred in connection with the acquisition of such property,
which security interests or mortgages cover only the real or personal property
so acquired;

 

44

--------------------------------------------------------------------------------


 

(x)                                   liens on accounts receivable of the
Borrower and/or its Subsidiaries that are the subject of and secure the
Indebtedness permitted under §6.1(q) hereof;

 

(xi)                                liens securing other permitted Indebtedness
that does not exceed $50,000,000 in the aggregate;

 

(xii)                             liens in respect of the interests of lessors
under Capitalized Leases; and

 

(xiii)                          liens on Real Estate securing Indebtedness
permitted under §6.1(m) hereof.

 

§6.3.                    Restrictions on Investments. The Borrower will not, and
will not permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)                                 marketable direct or guaranteed obligations
of the United States of America or any country which is a member of the OECD;

 

(b)                                demand deposits, certificates of deposit,
bankers acceptances and time deposits of (i) United States or Canadian banks
having total assets in excess of $1,000,000,000 or (ii) a commercial bank
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the country in which its is organized or another country which is a
member of the OECD;

 

(c)                                 (i) securities commonly known as “commercial
paper” denominated in Dollars, euros, British pounds sterling or Canadian
dollars which at the time of purchase have been rated and the ratings for which
are not less than “P 1” if rated by Moody’s, and not less than “A 1” if rated by
S&P; and (ii) securities commonly known as “short-term bank notes” issued by any
Lender denominated in Dollars or any such other currency which at the time of
purchase have been rated and the ratings for which are not less than “P 2” if
rated by Moody’s, and not less than “A 2” if rated by S&P;

 

(d)                                Investments existing on the Effective Date
and listed on Schedule 6.3 hereto;

 

(e)                                 Investments with respect to Indebtedness
permitted by §6.1(k) hereof so long as such entities remain Subsidiaries of the
Borrower;

 

(f)                                   taxable or tax-exempt securities which at
the time of purchase have been rated and the ratings for which are not less than
A 3 if rated by Moody’s, and not less than A- if rated by S&P;

 

45

--------------------------------------------------------------------------------


 

(g)                                Investments consisting of loans and advances
to employees of the Borrower or any Subsidiary of the Borrower, not exceeding
$10,000,000 in the aggregate at any one time outstanding;

 

(h)                                options to invest in or to lease real
property to be used in the operations of the Borrower or any Subsidiary of the
Borrower;

 

(i)                                    guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions effected in the
ordinary course of business;

 

(j)                                    (i) the Borrower’s or any Subsidiary’s
guaranty of the Indebtedness of any Subsidiary or the Borrower, and (ii) any
other Investments by the Borrower or any Subsidiary of the Borrower in any
Subsidiary of the Borrower or the Borrower;

 

(k)                                 Investments by the Borrower or any
Subsidiary of the Borrower to acquire a more than fifty percent (50%) equity
interest in any Person, provided that such acquisition is permitted under §6.6
hereof;

 

(l)                                    Investments by the Borrower or any
Subsidiary of the Borrower to acquire up to a fifty percent (50%) equity
interest in another Person, provided that (i) such Person is in the same line of
business as the Borrower or such Subsidiary, as applicable and (ii) the
aggregate amount of (A) such Investments in such Person and (B) existing
Investments made by the Borrower or any Subsidiary of the Borrower pursuant to
this §6.3(l) shall at no time exceed sixty-five percent (65%) of the
Stockholders’ Equity of the Borrower;

 

(m)                              Investments consisting of Distributions
permitted by §6.4 hereof;

 

(n)                                Investments consisting of loans and advances
to, guaranties of the obligations of and equity Investments in, Persons in a
related line of business as the Borrower, not exceeding $25,000,000 in the
aggregate at any one time outstanding;

 

(o)                                shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) (b), (c) and (f) contained in this §6.3;

 

(p)                                shares of money market mutual or similar
funds which have an Aaa or MR1+ money market fund rating from Moody’s or an AAA
money market fund rating from S&P; and

 

(q)                                the Corporate Express Acquisition.

 

§6.4.                    Distributions. The Borrower will not declare any
dividend or make any Distribution if any Default or Event of Default has
occurred and is continuing or would result after giving effect to such
Distribution.

 

46

--------------------------------------------------------------------------------


 

§6.5.                    Employee Benefit Plans. Neither the Borrower nor any
ERISA Affiliate will: (a) engage in any “prohibited transaction” within the
meaning of §406 of ERISA or §4975 of the Code which could result in a material
liability for the Borrower or any of its Subsidiaries; or (b) permit any
Guaranteed Pension Plan to incur an “accumulated funding deficiency”, as such
term is defined in §302 of ERISA, whether or not such deficiency is or may be
waived; or (c) fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower or any
of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or (d) amend any
Guaranteed Pension Plan in circumstances requiring the posting of security
pursuant to §307 of ERISA or §401(a)(29) of the Code; or (e) permit or take any
action which would result in the aggregate benefit liabilities (with the meaning
of §4001 of ERISA) of all Guaranteed Pension Plans exceeding the value of the
aggregate assets of such Plans, disregarding for this purpose the benefit
liabilities and assets of any such Plan with assets in excess of benefit
liabilities.

 

§6.6.                    Merger and Consolidation; Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries to, merge or consolidate
with any other Person; enter into any stock or asset acquisitions (other than
the acquisition of assets in the ordinary course of such Person’s business and
other than the acquisition of stock permitted under §§6.3(j), 6.3(l) or
6.3(q) hereof); enter into any joint venture or partnerships (except to the
extent permitted under §6.3 hereof); or enter into any new lines of business or
otherwise change the conduct of the Borrower’s or such Subsidiary’s business as
presently conducted other than (a) the merger or consolidation of one or more
Subsidiaries of the Borrower with and into the Borrower, provided that the
Borrower is the surviving entity, (b) the merger or consolidation of two (2) or
more Subsidiaries of the Borrower, provided that, if one of the Subsidiaries is
a Guarantor, that the Guarantor is the surviving entity, or (c) (other than with
respect to the Corporate Express Acquisition) the acquisition (whether of stock
or assets or by means of a merger) of (i) a more than fifty percent (50%) equity
interest in any other Person or (ii) assets of any other Person; provided that
(A) immediately after such acquisition, and after giving effect thereto on a pro
forma basis, no Default or Event of Default shall then exist, (B) if required by
applicable law, the board of directors and the shareholders or the equivalent,
of such other Person has approved such acquisition, (C) such other Person is in
the business of selling office services, products and/or supplies, and (D) if
the Borrower or a Guarantor and such other Person merge, the Borrower or such
Guarantor is the surviving entity.

 

§6.7.                    Disposition of Assets and Sale-Leaseback Transactions.
The Borrower will not, and will not permit any of its Subsidiaries to, dispose
of or sell assets other than:

 

(a)                                 the disposition of assets in the ordinary
course of business;

 

(b)                                sale-leaseback transactions and other
dispositions of assets that do not have a materially adverse effect on the
business, assets or financial condition of the Borrower or any of its
Subsidiaries, provided that (i) the aggregate net book value of the

 

47

--------------------------------------------------------------------------------


 

assets to be sold plus the net book value of all other assets of the Borrower
and its Subsidiaries sold under this clause (b) during the period of time from
the Effective Date through the date of such sale does not, at the time of such
sale, exceed twenty-five percent (25%) of the Consolidated Total Assets of the
Borrower and its Subsidiaries and (ii) such assets are sold in an arm’s length
transaction for fair market value (after giving effect to all tax benefits, if
any, associated with such sale); and

 

(c)                                 the sale of accounts receivable of the
Borrower and/or its Subsidiaries pursuant to the transactions permitted under
§6.1(q) hereof.

 

§6.8.                    Subordinated Debt. The Borrower will not effect or
permit any change in or amendment to any document or instrument pertaining to
the subordination, covenants, events of default, terms of payment or required
prepayments of any Subordinated Debt, give any notice of redemption or
prepayment or offer to repurchase under any such document or instrument or,
directly or indirectly, make any payment of principal of or interest on or in
redemption, retirement or repurchase of any Subordinated Debt, except that
(a) the Borrower may make regularly scheduled payments when required by the
terms of the Subordinated Debt, and (b) the Borrower may refinance all or a
portion of the Subordinated Debt so long as such refinancing Subordinated Debt
(i) has a maturity that is no earlier than the Subordinated Debt being
refinanced and (ii) is subordinated to the Obligations on terms at least as
favorable to the Administrative Agent and the Lenders, in the opinion of the
Administrative Agent and the Required Lenders, as the Subordinated Debt being
refinanced.

 

§6.9.                    Transactions with Affiliates. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any transaction of
any kind with any Affiliate of the Borrower (excluding transactions between the
Borrower and any of its Subsidiaries and transactions between any Subsidiary of
the Borrower and any other Subsidiary of the Borrower), whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.

 

§7.                              FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan is outstanding or
any Lender has any obligation to make any Loans:

 

§7.1.                    Fixed Charge Coverage Ratio. As at the end of each
fiscal quarter of the Borrower, the Borrower will not permit the ratio (the
“Fixed Charge Coverage Ratio”) of (a) the sum of (i) Consolidated EBIT for the
period of the four consecutive fiscal quarters (the “Measurement Period”) ending
on such date plus (ii) the Rental Expense for such Measurement Period, to
(b) the sum of (i) the Consolidated Total Interest Expense for such Measurement
Period plus (ii) the Rental Expense for such Measurement Period, to be less than
1.50 to 1.

 

48

--------------------------------------------------------------------------------


 

§7.2.                    Adjusted Funded Debt to Total Capitalization Ratio. As
at the end of each fiscal quarter of the Borrower, the Borrower will not permit
the ratio of (a) Consolidated Adjusted Funded Debt as at such date to (b) the
sum of (i) Consolidated Adjusted Funded Debt as at such date plus
(ii) Stockholders’ Equity as of such date, to be greater than 0.75 to 1.

 

§8.                               EFFECTIVE DATE CONDITIONS.

 

This Credit Agreement shall become effective on the date (the “Effective Date”)
on which each of the following conditions precedent is satisfied (or waived in
accordance with §25 hereof):

 

§8.1.                    Loan Documents. Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance satisfactory to each of
the Lenders. The Administrative Agent shall have received a fully executed
counterpart of each such document.

 

§8.2.                    Certified Copies of Charter Documents. The
Administrative Agent shall have received from the Borrower and each of the
Guarantors a copy, certified by a duly authorized officer of such Person to be
true and complete on the Effective Date, of each of (a) its charter or other
incorporation documents (or the equivalent constitutive documents) as in effect
on such date of certification, and (b) its by-laws or the equivalent
constitutive documents as in effect on such date.

 

§8.3.                    Corporate Action. All corporate (or other) action
necessary for the valid execution, delivery and performance by the Borrower and
each of the Guarantors of this Credit Agreement and the other Loan Documents to
which it is or is to become a party shall have been duly and effectively taken,
and evidence thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.

 

§8.4.                    Incumbency Certificate. The Administrative Agent shall
have received from the Borrower and each of the Guarantors an incumbency
certificate, dated as of the Effective Date, signed by a duly authorized officer
of the Borrower and each Guarantor, as applicable, and giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign, in the name and to the benefit of each of the Borrower and the Guarantors,
each of the Loan Documents; (b) with respect to the Borrower, to make Loan
Requests and Conversion Requests; and (c) to give notices and to take other
action on its behalf under the Loan Documents.

 

§8.5.                    Opinion of Counsel. The Administrative Agent shall have
received favorable legal opinions addressed to the Lenders and the
Administrative Agent, dated as of the Effective Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Kristin A.
Campbell, Esq., general counsel to the Borrower and the Guarantors and
(b) Wilmer Cutler Pickering Hale and Dorr LLP, special counsel to the Borrower
and the Guarantors.

 

49

--------------------------------------------------------------------------------


 

§8.6.                    Payment of Fees. The Borrower shall have paid to the
Administrative Agent and the other relevant Persons (including the Lenders) all
fees and expenses (including without limitation all reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel), if any, required
to be paid by the Borrower in connection with this Credit Agreement on or prior
to the Effective Date.

 

§8.7.                    Financial Statements. The Borrower shall have delivered
to the Administrative Agent and the Lenders (i) audited consolidated financial
statements of the Borrower for the three most recent fiscal years as to which
such financial statements are available and (ii) unaudited interim consolidated
financial statements of the Borrower for each quarterly period, if any, ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this §8.7 as to which such financial statements are available.

 

§8.8.                    Specified Representations True; No Default. (a) Each of
the Specified Representations referred to in clause (a) of the definition
thereof shall be true as of the Effective Date (it being agreed that,
notwithstanding anything herein to the contrary, the only representations and
warranties, the accuracy of which shall be a condition to the Effective Date,
shall be the Specified Representations) and (b) no Default or Event of Default
shall have occurred and be continuing; provided that, notwithstanding anything
herein to the contrary, for purposes of this §8.8, Defaults and Events of
Default due to a breach of representations and warranties shall be limited to a
breach of the Specified Representations.

 

§8.9.                    No Default under Material Indebtedness. No “Event of
Default”, or event or condition which upon notice, lapse of time or both would,
unless cured or waived, become such an “Event of Default”, in respect of
Material Indebtedness of the Borrower and its Subsidiaries (excluding, for the
avoidance of doubt, Corporate Express and its Subsidiaries) shall have occurred
and be continuing as of the Effective Date.

 

§8.10.             Governmental Regulation. Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System.

 

§8.11.             USA Patriot Act. Each Lender shall have received at least
five (5) days prior to the Effective Date from the Borrower documentation and
other written information required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA Patriot Act, as such Lender may reasonably request.

 

§8.12.             Effective Date Certificate. The Administrative Agent shall
have received a certificate, dated the Effective Date and signed by the chief
financial officer or the treasurer of the Borrower, confirming the satisfaction
of the conditions set forth in this §8.

 

50

--------------------------------------------------------------------------------


 

§9.                               CLOSING DATE CONDITIONS.

 

The obligations of the Lenders to make the initial Loans hereunder shall be
subject to the satisfaction of the following conditions precedent:

 

§9.1.                    Effective Date. The Effective Date shall have occurred.

 

§9.2.                    Offer Consummation. The Offer and the other
Transactions, which are contemplated to be consummated prior to or substantially
simultaneously with the Closing Date, shall be consummated simultaneously with
the Closing Date in accordance with the applicable Offer Documents and
applicable law, and no provision thereof (in the form submitted to and/or
approved by the AFM, the SEC or any other applicable Governmental Authority or
otherwise in the final form thereof, in each case furnished to the Lenders
hereunder) shall have been waived, amended, supplemented or otherwise modified
in a manner materially adverse to the Lenders without the consent of the Initial
Lenders. At the Borrower’s option, it may request the Lenders, and the Lenders
agree, to fund the Loans hereunder one Business Day prior to the anticipated
Closing Date; provided that the proceeds of such Loans shall be held pursuant to
escrow or similar arrangements reasonably satisfactory to the Administrative
Agent and shall be released to the Borrower on the Closing Date upon the
satisfaction of the conditions set forth in this §9 and such Loans shall bear
interest hereunder at the applicable rate therefor from the date of such funding
(or failing the satisfaction of such conditions, the proceeds of such Loans
shall be returned to the Lenders, with interest thereon payable by the Borrower
at the rate per annum applicable to Base Rate Loans hereunder, subject to being
readvanced in accordance with the provisions of this Credit Agreement).

 

§9.3.                    Approvals. All approvals from any Governmental
Authority or other Person necessary or, in the discretion of the Arranger,
advisable in connection with the Corporate Express Acquisition, the financing
contemplated hereby and the continuing operations of the Borrower and its
Subsidiaries (including Corporate Express and its Subsidiaries) shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority, in each case above, that could reasonably be expected to restrain,
prevent or otherwise impose material, adverse conditions on the Corporate
Express Acquisition or the financing thereof.

 

§9.4.                    Opinion of Counsel. The Administrative Agent shall have
received favorable legal opinions addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Kristin A.
Campbell, Esq., general counsel to the Borrower and the Guarantors and
(b) Wilmer Cutler Pickering Hale and Dorr LLP, special counsel to the Borrower
and the Guarantors.

 

§9.5.                    Payment of Fees. The Borrower shall have paid to the
Administrative Agent and the other relevant Persons (including the Lenders) all
fees and expenses

 

51

--------------------------------------------------------------------------------


 

(including without limitation all reasonable legal fees and disbursements of the
Administrative Agent’s Special Counsel) required to be paid by the Borrower in
connection with this Credit Agreement on or prior to the Closing Date.

 

§9.6.                    Pro Forma Financial Statements. The Borrower shall have
delivered to the Administrative Agent and the Lenders a pro forma consolidated
balance sheet and a trailing twelve month income statement of the Borrower,
after giving effect to the Transactions, prepared as of the end of the most
recent fiscal quarter of the Borrower as to which financial statements are
available.

 

§9.7.                    Specified Representations True; No Default; No Default
under Material Indebtedness. (a) Each of the Specified Representations shall be
true as of the Closing Date (it being agreed that, notwithstanding anything
herein to the contrary, the only representations and warranties, the accuracy of
which shall be a condition to the Closing Date, shall be the Specified
Representations), (b) no Default or Event of Default shall have occurred and be
continuing as of the Closing Date and (c) after giving pro forma effect to the
Transactions, no “Event of Default”, or event or condition which upon notice,
lapse of time or both would, unless cured or waived, become such an “Event of
Default”, in respect of Material Indebtedness of the Borrower and its
Subsidiaries shall have occurred and be continuing as of the Closing Date;
provided that, notwithstanding anything herein to the contrary, for purposes of
this §9.7, (i) Defaults and Events of Default hereunder due to a breach of
representations and warranties shall be limited to a breach of any of the
Specified Representations, (ii) the absence of any Default or Event of Default
hereunder due to the existence of any Indebtedness, Lien, Investment, asset,
business, transaction or any event or condition of any kind relating to
Corporate Express or any of its Subsidiaries (any such Default or Event of
Default, a “Corporate Express-Related Default”) as of the Closing Date shall not
be a condition to the Closing Date; provided that in no event shall a Corporate
Express-Related Default include any such Default or Event of Default or event or
condition of the type described in §12.1(g)(i)(2) hereof relating to Corporate
Express or any of its Subsidiaries, (iii) the absence of any “Event of Default”
or event or condition which upon notice, lapse of time or both would, unless
cured or waived, become such an “Event of Default” in respect of Material
Indebtedness of Corporate Express or any of its Subsidiaries (any such Event of
Default or event or condition, a “Corporate Express Material Indebtedness
Default” and, together with any Corporate Express-Related Default, each a
“Corporate Express Default”) as of the Closing Date shall not be a condition to
the Closing Date; provided that in no event shall a Corporate Express Material
Indebtedness Default include any such “Event of Default” or event or condition
of the type described in §12.1(g)(i)(2) hereof relating to Corporate Express or
any of its Subsidiaries and (iv) with respect to the pro forma calculation of
the Fixed Charge Coverage Ratio for purposes of this §9.7 only, such calculation
will be made on the basis of the most recently completed period of four
consecutive fiscal quarters ended prior to the Closing Date for which
consolidated financial statements of the Borrower and consolidated financial
statements of Corporate Express are available (regardless of whether such
periods are different for the Borrower and Corporate Express).

 

52

--------------------------------------------------------------------------------


 

§9.8.                    Amendment to Bridge Credit Agreement. The
Administrative Agent shall have received a fully executed copy of an amendment
to the Bridge Credit Agreement in a form approved by each of the Lenders.

 

§9.9.                    Closing Date Certificate. The Administrative Agent
shall have received a certificate, dated the Closing Date and signed by the
chief financial officer or the treasurer of the Borrower, confirming the
satisfaction of the conditions set forth in this §9.

 

§10.                        [RESERVED].

 

§11.                        [RESERVED].

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1.             Events of Default and Acceleration. If any of the following
events (“Events of Default”) shall occur and be continuing:

 

(a)                                 the Borrower or any Guarantor shall fail to
pay any principal of the Loans when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

 

(b)                                the Borrower or any Guarantor shall fail to
pay any interest on the Loans, the Commitment Fee, the Administrative Agent
Fees, other fees or other sums due hereunder or under any of the other Loan
Documents, within five (5) Business Days of the date when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

 

(c)                                 the Borrower (i) shall fail to comply with
any of its covenants contained in §§5.4, 5.5, 5.10, 6 or 7 hereof, or (ii) shall
fail to comply with its covenant contained in §5.6 hereof and such failure shall
continue for thirty (30) days;

 

(d)                                the Borrower or any of its Subsidiaries shall
fail to perform any term, covenant or agreement contained herein or in any of
the other Loan Documents (other than those specified elsewhere in this §12.1)
for thirty (30) days after written notice of such failure has been given to the
Borrower by the Administrative Agent;

 

(e)                                 any material representation or warranty of
the Borrower or any of its Subsidiaries in this Credit Agreement or any of the
other Loan Documents or in any other document or instrument delivered pursuant
to or in connection with this Credit Agreement shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;

 

(f)                                   the Borrower or any of its Subsidiaries
shall fail to pay when due, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases or any obligations with respect to interest rate protection
arrangements or exchange rate protection arrangements which, in the

 

53

--------------------------------------------------------------------------------


 

aggregate, represents Indebtedness (calculated, with respect to interest rate
protection arrangements and exchange rate protection arrangements based on the
notional principal amount thereof) of $50,000,000 or more, or fail to observe or
perform any material term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing borrowed money or credit received or
in respect of any Capitalized Leases or evidencing any interest rate protection
arrangement or exchange rate protection arrangement which in the aggregate
represents Indebtedness (calculated, with respect to interest rate protection
arrangements and exchange rate protection arrangements based on the notional
principal amount thereof) of $50,000,000 or more, and for such period of time as
would permit (assuming the giving of appropriate notice if required) the holder
or holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof;

 

(g)                                (i) the Borrower or any of its Subsidiaries
(1) shall make an assignment for the benefit of creditors, or admit in writing
its inability to pay or generally fail to pay its debts as they mature or become
due, or (2) shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of the Borrower or any of its Subsidiaries or
of any substantial part of the assets of the Borrower or any of its Subsidiaries
or shall commence any case or other proceeding relating to the Borrower or any
of its Subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (3) shall take any action to
authorize or in furtherance of any of the foregoing, or (ii) if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against the Borrower or any of its Subsidiaries and shall not
have been dismissed within sixty (60) days, or the Borrower or any of its
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein;

 

(h)                                a decree or order is entered appointing any
such trustee, custodian, liquidator or receiver or adjudicating the Borrower or
any of its Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of the Borrower or any Subsidiary of the Borrower in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

 

(i)                                    there shall remain in force,
undischarged, unsatisfied and unstayed, for more than sixty (60) days, whether
or not consecutive, any final judgment against the Borrower or any of its
Subsidiaries that, with other outstanding final judgments, undischarged, against
the Borrower or any of its Subsidiaries, exceeds in the aggregate $50,000,000;

 

(j)                                    with respect to any Guaranteed Pension
Plan, an ERISA Reportable Event, or a failure to make a required installment or
other payment (within the meaning of §302(f)(1) of ERISA), shall have occurred
and the Required Lenders shall have determined in their reasonable discretion
that such event reasonably could be expected to result in liability of the
Borrower or any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan
in an aggregate amount exceeding $10,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the

 

54

--------------------------------------------------------------------------------


 

appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a Lien in favor of such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;

 

(k)                                 the holders of all or any part of the
Subordinated Debt shall accelerate the maturity of all or any part of the
Subordinated Debt or the Subordinated Debt shall be prepaid, redeemed or
repurchased in whole or in part, or an offer to prepay, redeem or repurchase the
Subordinated Debt in whole or in part shall have been made, in each case in
violation of the provisions of this Credit Agreement;

 

(l)                                    if any of the Loan Documents shall be
canceled, terminated, revoked or rescinded, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of the Borrower or any of its Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof; or

 

(m)                              a “Change in Control” shall have occurred
(which for the purposes of this clause (m) shall mean the occurrence of any of
the following events):

 

(i)                                     the acquisition by any Person (including
any syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Securities and Exchange Act of 1934, as amended) of beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Capital Stock of the
Borrower entitling such Person to exercise fifty percent (50%) or more of the
total voting power of all shares of Capital Stock of the Borrower entitled to
vote generally in the elections of directors (any shares of voting stock of
which such person or group is the beneficial owner that are not then outstanding
being deemed outstanding for purposes of calculating such percentage);

 

(ii)                                  any consolidation of the Borrower with, or
merger of the Borrower into, any other Person, any merger of another Person into
the Borrower, or any sale or transfer of all or substantially all of the assets
of the Borrower to another Person (other than a transfer of assets to one or
more Guarantors or a merger (A) which does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of Capital Stock of
the Borrower or (B) which is effected solely to change the jurisdiction of
incorporation of the Borrower); or

 

(iii)                               during any consecutive two-year period,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower

 

55

--------------------------------------------------------------------------------


 

(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of sixty-six and two-thirds percent (66-2/3%) of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Borrower
then in office; or

 

(n)                                any of (i) the Borrower or any of its
Subsidiaries shall fail to make any payment under any transaction permitted
under §6.1(q) hereof when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise), and any such
failure shall continue after the applicable grace period, if any, specified in
the documents relating to such transaction, or (ii) the “Termination Date” or
similar date (under and as defined in any of the documents relating to the
transactions permitted under §6.1(q) hereof) shall have been declared to have
occurred, or (iii) any “Event of Termination” or similar event (under and as
defined in any of the documents relating to the transactions permitted under
§6.1(q) hereof) shall occur and continue after the applicable grace period, if
any, specified in such documents if either, pursuant to such documents, (A) the
existence of such Event of Termination or similar event would automatically
cause the Termination Date or similar date to occur or (B) the existence of such
Event of Termination or similar event would permit the purchaser or lender under
such documents to declare the Termination Date or similar date to have occurred
and such Event of Termination or similar event continues unremedied or unwaived
for a period of more than ninety (90) days after the date that the
Administrative Agent gives notice to the Borrower of such Event of Termination
or similar event;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement and the other Loan Documents to be, and they shall thereupon
forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; provided that in the event of any Event of Default specified in
§§12.1(g) or 12.1(h) hereof, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Lender.

 

In the event that any Corporate Express Default shall have occurred and be
continuing at any time during the period from and including the Closing Date to
and including the Cure Period Expiration Date (as defined below), the existence
of such Corporate Express Default shall not constitute an Event of Default
hereunder if such Corporate Express Default is remedied on or prior to the Cure
Period Expiration Date for such Corporate Express Default. As used in this
paragraph, the “Cure Period Expiration Date” means (a) with respect to any
Corporate Express Material Indebtedness Default relating to a failure to make
any payment on such Material Indebtedness or any cross-acceleration of such
Material Indebtedness, the earlier of (i) the later of (A) the date which is
twenty (20) days after the Closing Date or (B) the date which is three
(3) Business Days after any such failure or cross-acceleration, as the case may
be, and (ii) the

 

56

--------------------------------------------------------------------------------


 

date which is sixty (60) days after the Closing Date, (b) with respect to any
other Corporate Express Default, the date which is sixty (60) days after the
Closing Date or (c) with respect to any Corporate Express Default referred to in
clause (a) or (b) above, such shorter cure period for such Corporate Express
Default (if any) as shall be applicable thereto under the Bridge Credit
Agreement or the Revolving Credit Agreement.

 

§12.2.             Termination of Commitments. If any one or more of the Events
of Default specified in §§12.1(g) or 12.1(h) hereof shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrower. If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrower, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Lenders shall be relieved
of all further obligations to make Loans. No termination of the credit hereunder
shall relieve the Borrower of any of the Obligations.

 

§12.3.             Remedies. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1 hereof, each Lender, if
owed any amount with respect to the Loans may, with the consent of the Required
Lenders, but not otherwise, proceed to protect and enforce its rights by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Credit Agreement and
the other Loan Documents or any instrument pursuant to which the Obligations to
such Lender are evidenced, including as permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right of such Lender. No remedy herein
conferred upon any Lender or the Administrative Agent or the holder of any Note
is intended to be exclusive of any other remedy and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or any other
provision of law.

 

§13.                        SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Lenders or any of the Subsidiaries of the holding company owning such Lender to
the Borrower and any securities or other property of the Borrower in the
possession of such Lender or such Subsidiary of the holding company owning such
Lender may be applied to or set off by such Lender or such Subsidiary of the
holding company owning such Lender against the payment of Obligations and any
and all other liabilities, direct, or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, of the Borrower to such
Lender. Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to Indebtedness of the Borrower to such Lender,
other than Indebtedness evidenced by this Credit Agreement owed to such Lender,
such amount

 

57

--------------------------------------------------------------------------------


 

shall be applied ratably to such other Indebtedness (except that no amounts
shall be applied to documentary letters of credit) and to the Indebtedness
evidenced by this Credit Agreement owed to such Lender, and (b) if such Lender
shall receive from the Borrower, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by this Credit Agreement owed to such Lender by proceedings against the Borrower
at law or in equity or by proof thereof in bankruptcy, reorganization,
liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply to the payment of the Obligations held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Loans made by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Loans made
by it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

 

§14.                        THE ADMINISTRATIVE AGENT.

 

§14.1.             Authorization.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints LCPI to act on its behalf as administrative agent hereunder and under
the other Loan Documents. The Administrative Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Administrative Agent, together with such powers as are
reasonably incident thereto, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent.

 

(b)                                The relationship between the Administrative
Agent and the Lenders is and shall be that of an independent contractor. The use
of the term “Administrative Agent” herein is for convenience only and is used to
describe, as a form of convention, the independent contractual relationship
between the Administrative Agent and each of the Lenders. Nothing contained in
this Credit Agreement or any of the other Loan Documents shall be construed to
create an agency, trust or other fiduciary relationship between the
Administrative Agent and any of the Lenders.

 

(c)                                 As an independent contractor empowered by
the Lenders to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Loan Documents, the
Administrative Agent is nevertheless a “representative” of the Lenders, as that
term is defined in Article 1 of the Uniform Commercial Code, for purposes of
actions for the benefit of the Lenders with respect to all collateral security
and guaranties contemplated by the Loan Documents. Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee”,
“lienholder” or the like on all financing statements, motor vehicle titles and
other

 

58

--------------------------------------------------------------------------------


 

documents and instruments, whether recorded or otherwise, relating to the
attachment, perfection, priority or enforcement of any security interests,
mortgages, liens or deeds of trust in collateral security intended to secure the
payment or performance of any of the Obligations, all for the benefit of the
Lenders and the Administrative Agent.

 

§14.2.             Employees and Agents. The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Credit Agreement and the other
Loan Documents. The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

§14.3.             No Liability. Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable to the
Lenders for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Administrative Agent or such other Person, as the case may be, may be
liable for losses due to its willful misconduct or gross negligence. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. With respect
to the Lenders, the Administrative Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, is contrary to any Loan
Document or applicable law; provided further that, the Administrative Agent
shall not be required to take any action (other than an action expressly
required by this Credit Agreement to be taken by it under such circumstances)
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability. The Administrative Agent shall in all cases
be fully protected, as against the Lenders, in acting, or in refraining from
acting, under this Credit Agreement or any other Loan Document in accordance
with a request or consent of the Required Lenders (or such greater number of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. Except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall have no duty to disclose, and shall
not be liable for the failure

 

59

--------------------------------------------------------------------------------


 

to disclose, any information relating to the Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

§14.4.             No Representations.

 

§14.4.1.   General. The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Obligations, or for the value of any
such collateral security or for the validity, enforceability or collectibility
of any such amounts owing with respect to this Credit Agreement or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of the Borrower or any of its Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any instrument at any time
constituting, or intended to constitute, collateral security for the Obligations
or to inspect any of the properties, books or records of the Borrower or any of
its Subsidiaries. The Administrative Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower
or any Lender shall have been duly authorized or is true, accurate and complete.
The Administrative Agent has not made nor does it now make any

 

60

--------------------------------------------------------------------------------


 

representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
conditions of the Borrower or any of its Subsidiaries. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.

 

§14.4.2.   Closing Documentation, etc. For purposes of determining compliance
with the conditions set forth in §8 or §9 hereof, each Lender that has executed
this Credit Agreement shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document and matter either sent, or made
available, by the Administrative Agent or the Arranger to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender, unless
an officer of the Administrative Agent or the Arranger identified to the Lenders
as having responsibility for dealing with this Credit Agreement shall have
received notice from such Lender prior to (i) in the case of §8 hereof, the
Effective Date or (ii) in the case of §9 hereof, the Closing Date, specifying
such Lender’s objection thereto and such objection shall not have been withdrawn
by notice to the Administrative Agent or the Arranger to such effect on or prior
to the Effective Date or the Closing Date, as applicable.

 

§14.5.             Payments.

 

§14.5.1.   Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.

 

§14.5.2.   Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder or under any of the other Loan Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each Person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such Persons as shall be determined by
such court.

 

§14.5.3.   Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that fails (a) to make available to the Administrative Agent its pro rata
share of any Loan or (b) to comply with the provisions of §13 hereof with
respect to making dispositions and arrangements with the other Lenders, where
such Lender’s share of any payment

 

61

--------------------------------------------------------------------------------


 

received, whether by setoff or otherwise, is in excess of its pro rata share of
such payments due and payable to all of the Lenders, in each case as, when and
to the full extent required by the provisions of this Credit Agreement, shall be
deemed delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent
Lender until such time as such delinquency is satisfied. A Delinquent Lender
shall be deemed to have assigned any and all payments due to it from the
Borrower, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining nondelinquent Lenders for application to, and reduction of,
their respective pro rata shares of all outstanding Loans. The Delinquent Lender
hereby authorizes the Administrative Agent to distribute such payments to the
nondelinquent Lenders in proportion to their respective pro rata shares of all
outstanding Loans. A Delinquent Lender shall be deemed to have satisfied in full
a delinquency when and if, as a result of application of the assigned payments
to all outstanding Loans of the nondelinquent Lenders, the Lenders’ respective
pro rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

 

§14.6.             Holders of Notes. The Administrative Agent may deem and treat
the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7.             Indemnity. To the extent not reimbursed by the Borrower, the
Lenders ratably (based on each Lender’s Commitment Percentage determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) at the time agree hereby to indemnify and hold harmless the
Administrative Agent and or any of its Related Parties (each an “Indemnified
Party”) from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which such Indemnified Party has not been reimbursed by the
Borrower as required by §15 hereof), and liabilities of every nature and
character arising out of or related to this Credit Agreement or any of the other
Loan Documents or the transactions contemplated or evidenced hereby or thereby,
or such Indemnified Party’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by such Indemnified Party’s
willful misconduct, gross negligence or, in the absence of instruction or
concurrence of the Required Lenders, material breach of contract.

 

§14.8.             Administrative Agent as Lender; Etc. In its individual
capacity, LCPI shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, as it would
have were it not also the Administrative Agent. None of the Co-Syndication
Agents or the Arranger shall have any obligation, liability, responsibility or
duty under this Credit Agreement other than as a Lender hereunder.

 

§14.9.             Resignation. The Administrative Agent may resign at any time
by giving seventy five (75) days’ prior written notice thereof to the Lenders
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint a

 

62

--------------------------------------------------------------------------------


 

successor Administrative Agent. Unless a Default or Event of Default shall have
occurred and be continuing, such successor Administrative Agent shall be
reasonably acceptable to the Borrower. Upon the earlier of (i) acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent and (ii) the date on which the Administrative Agent notifies the Borrower
that no qualifying Person has accepted such appointment within seventy five (75)
days after the Administrative Agent shall have provided notice to the Lenders
and the Borrower of its resignation, (A) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and (B) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made, in the case of clause (i), by or to
the successor Administrative Agent and in the case of clause (ii), by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this §14.9. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this §14.9). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this §14 and §§15 and 16 hereof shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates, partners, directors, officers,
employees, agents and advisors in respect of any actions taken or omitted to be
taken by any of them while such retiring Administrative Agent was acting as
Administrative Agent.

 

§14.10.      Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof. The Administrative
Agent hereby agrees that (a) upon receipt of any notice under this §14.10 it
shall promptly notify the other Lenders and the Borrower of the existence of
such Default or Event of Default and (b) upon receipt of any notice from the
Borrower under §5.5 it shall promptly notify the other Lenders thereof.

 

§14.11.      Administrative Agent May File Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial, administrative or like proceeding or any
assignment for the benefit of creditors relative to the Borrower or any of its
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding, under any such assignment or otherwise:

 

63

--------------------------------------------------------------------------------


 

(i)                                    to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under the terms of this
Credit Agreement) allowed in such proceeding or under any such assignment; and

 

(ii)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

(b)                                Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such proceeding or
under any such assignment is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders,
nevertheless to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel due the Administrative Agent
under the terms of this Credit Agreement, and any other amounts due the
Administrative Agent under the terms of this Credit Agreement.

 

(c)                                 Nothing contained herein shall authorize the
Administrative Agent to consent to or accept or adopt on behalf of any Lender
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations owed to such Lender or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding or under any such assignment.

 

§15.                       EXPENSES.

 

The Borrower agrees to pay (a) the Administrative Agent’s and the Arranger’s
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto) payable
by the Administrative Agent, the Arranger or any of the Lenders (other than
taxes based upon the Administrative Agent’s or any Lender’s net income or taxes
not payable by the Borrower pursuant to the provisions of this Credit Agreement)
on the transactions contemplated by this Credit Agreement (the Borrower hereby
agreeing to indemnify the Administrative Agent, the Arranger and each Lender
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Administrative Agent’s Special Counsel or any local counsel to the
Administrative Agent incurred in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses and disbursements
of the Administrative Agent, the Arranger or any of their respective Affiliates
incurred by the

 

64

--------------------------------------------------------------------------------


 

Administrative Agent, the Arranger or such Affiliate in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein, including all insurance premiums and surveyor,
engineering and appraisal charges and all charges for the use of IntraLinks (or
any similar service) in connection with this Credit Agreement, (e) all
reasonable out-of-pocket expenses (including, without limitation, reasonable
attorneys’ fees and costs and reasonable accounting, appraisal, investment
banking and similar professional fees and charges) incurred by the
Administrative Agent or any Lender in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
any of its Subsidiaries or the administration thereof after the occurrence of an
Event of Default (including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiation) and (ii) any other litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to any
Lender’s or the Administrative Agent’s relationship with the Borrower or any of
its Subsidiaries (other than any litigation, proceeding or dispute referred to
in §16 hereof) but only if such Lender or the Administrative Agent is the
prevailing party in such litigation, proceeding or dispute, and (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches. The Borrower shall not pay the fees, expenses
and disbursements incurred by any Lender other than the Administrative Agent in
connection with the review and preparation of this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein. The
covenants of this §15 shall survive payment or satisfaction of all other
Obligations.

 

§16.                       INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Administrative Agent, the
Arranger, the Lenders and their respective Related Parties (each such Person
being called an “Indemnitee”) from and against any and all claims, actions and
suits whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby, regardless of whether any Indemnitee is a
party thereto, including, without limitation, (a) any actual or proposed use by
the Borrower or any of its Subsidiaries of the proceeds of any of the Loans,
(b) the Borrower or any of its Subsidiaries entering into or performing this
Credit Agreement or any of the other Loan Documents or (c) with respect to the
Borrower and its Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threatened release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding liabilities, losses, damages or
expenses which are determined by a court of competent jurisdiction by final
order to result from the gross negligence, willful misconduct or material breach
of contract of the Person seeking indemnification hereunder. In litigation, or
the preparation therefor, the relevant

 

65

--------------------------------------------------------------------------------


 

Indemnitee shall be entitled to select its own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems which was
disseminated in connection with this Credit Agreement or the transactions
contemplated hereby or for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except, in each case, to the extent
such damages are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence,
willful misconduct or material breach of contract relating to its treatment or
handling of such Intralinks information, electronic telecommunications or other
information transmission system. If, and to the extent that the obligations of
the Borrower under this §16 are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The covenants of
this §16 shall survive payment or satisfaction in full of all other Obligations.

 

§17.                       SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in any of
the other Loan Documents or in any documents or other papers delivered by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto shall be
deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Credit
Agreement or the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement. All statements contained in any
certificate or other paper delivered to any Lender or the Administrative Agent
at any time by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower or such Subsidiary
hereunder.

 

§18.                       ASSIGNMENT AND PARTICIPATION.

 

§18.1.             General Conditions and Conditions to Assignment. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except:

 

66

--------------------------------------------------------------------------------


 

(a)                                 any Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Credit Agreement (including all or a portion of its Commitment
Percentage and Commitment and the same portion of the Loans at the time owing to
it); provided that

 

(i)                                    except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                 the parties to such assignment shall
execute and deliver to the Administrative Agent, for recording in the Register,
an Assignment and Assumption, substantially in the form of Exhibit D hereto (an
“Assignment and Assumption”), together with any Notes subject to such
assignment, a processing and recordation fee in the amount of $3,500 (provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment) and, in
the case of a Foreign Lender, any documents, certificates or evidence required
to be delivered under §3.3.3 hereof, and the Eligible Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

 

(iii)                              each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned; and

 

(iv)                             (A) any assignment of a Commitment must be
approved by the Administrative Agent unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee) and (B) unless an Event of Default
has occurred and is continuing, in the case of any assignment to an Eligible
Assignee who would impose costs or burdens on the Borrower under §§3.3.2, 3.3.3,
3.6, 3.7, 3.8 and/or 3.13 hereof not applicable to the assigning Lender (or in
the aggregate greater than any such costs or burdens imposed by the assigning
Lender), such assignment must be approved by the Borrower (each such approval,
whether referred to in clause (A) or (B), not to be unreasonably withheld or
delayed).

 

Subject to the approvals pursuant to §18.1(a)(iv) hereof, upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, (i) the assignee thereunder shall be a party
hereto

 

67

--------------------------------------------------------------------------------


 

and, to the extent provided in such Assignment and Assumption, have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender shall, to
the extent of its interest being assigned by such Assignment and Assumption
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto), be released from its obligations under this Credit
Agreement but, notwithstanding such assignment, shall continue to be entitled to
the benefits of (i) §§3.3.2, 3.7, 3.8 and 3.10 hereof and (ii) §16 hereof, with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with §18.4 hereof;

 

(b)                                by way of participation in accordance with
the provisions of §18.4 hereof; or

 

(c)                                 by way of pledge or assignment of a security
interest subject to the restrictions of §18.7 hereof (and any other attempted
assignment or transfer by any party hereto shall be null and void).

 

Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
§18.4 hereof and, to the extent expressly contemplated hereby, the respective
Affiliates, directors, officers, employees, agents and advisors of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement or any of the other Loan
Documents.

 

§18.2.             Certain Representations and Warranties; Limitations;
Covenants. By executing and delivering an Assignment and Assumption, the parties
to the assignment thereunder confirm to and agree with each other and the other
parties hereto as follows:  (a) other than the representation and warranty that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim, the assigning Lender makes no representation or
warranty, express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or the
attachment, perfection or priority of any security interest or mortgage; (b) the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower and its
Subsidiaries or any other Person primarily or secondarily liable in respect of
any of the Obligations, or the performance or observance by the Borrower and its
Subsidiaries or any other Person primarily or secondarily liable in respect of
any of the Obligations of any of their obligations under this Credit Agreement
or any of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto; (c) such assignee confirms that it has received a

 

68

--------------------------------------------------------------------------------


 

copy of this Credit Agreement, together with copies of the most recent financial
statements referred to in §§4.4 and 5.4 hereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (d) such assignee will,
independently and without reliance upon the assigning Lender, the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Credit Agreement; (e) such assignee
represents and warrants that it is an Eligible Assignee; (f) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;
(g) such assignee agrees that it will perform in accordance with their terms all
of the obligations that by the terms of this Credit Agreement are required to be
performed by it as a Lender; and (h) such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Assumption.

 

§18.3.             Register. The Administrative Agent shall maintain a copy of
each Assignment and Assumption delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment Percentage of, and principal amount of the Loans owing to,
the Lenders from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Credit Agreement. The Register shall
be available for inspection by the Borrower and the Lenders at any reasonable
time and from time to time upon reasonable prior notice.

 

§18.4.             Participations. Each Lender may sell participations to one or
more Persons (other than a natural person) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Credit Agreement and
the other Loan Documents; provided that (a) except in the case of any such
participation sold to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, each such participation shall be in an amount of not
less than $5,000,000 or shall be in an amount of such Lender’s entire remaining
Commitment and the Loans at the time owing to it, (b) any such sale or
participation shall not affect the rights and duties of the selling Lender
hereunder to the Borrower, (c) such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations and (d) the
Borrower, the Administrative Agent, the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would reduce the principal of or the interest rate
on any Loans subject to such participation, extend the term or increase the
amount of the

 

69

--------------------------------------------------------------------------------


 

Commitment of such Lender as it relates to such Participant, reduce the amount
of any fees to which such Participant is entitled or extend any regularly
scheduled payment date for principal or interest with respect to Loans subject
to such participation. Subject to §18.5 hereof, the Borrower agrees that each
Participant shall be entitled to the benefits of §§3.3.2, 3.7, 3.8 and 3.10
hereof to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to §18.1 hereof. To the extent permitted by law, each
Participant also shall be entitled to the benefits of §13 hereof as though it
were a Lender, provided that such Participant agrees to be subject to §13 hereof
as though it were a Lender.

 

§18.5.             Limitation upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under §§3.3.2, 3.7 and 3.8 hereof
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. Without
limiting the foregoing, a Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of §3.3.2 hereof unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with §3.3.3
hereof as though it were a Lender.

 

§18.6.             Assignee or Participant Affiliated with the Borrower. If any
assignee Lender is an Affiliate of the Borrower, then any such assignee Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to §§12.1
or 12.2 hereof, and the determination of the Required Lenders shall for all
purposes of this Credit Agreement and the other Loan Documents be made without
regard to such assignee Lender’s interest in any of the Loans. If any Lender
sells a participating interest in any of the Loans to a Participant, and such
Participant is the Borrower or an Affiliate of the Borrower, then such
transferor Lender shall promptly notify the Administrative Agent of the sale of
such participation. A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to §§12.1 or 12.2 hereof to the extent that such
participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Required Lenders shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
the interest of such transferor Lender in the Loans to the extent of such
participation.

 

§18.7.             Miscellaneous Assignment Provisions. Any Lender may at any
time grant a security interest in all or any portion of its rights under this
Credit Agreement to secure obligations of such Lender, including without
limitation (a) any pledge or assignment to secure obligations to any of the
twelve Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12
U.S.C. §341 and (b) with respect to any Lender that is a Fund, to any lender or
any trustee for, or any other representative of, holders of

 

70

--------------------------------------------------------------------------------


 

obligations owed or securities issued by such Fund as security for such
obligations or securities or any institutional custodian for such Fund or for
such lender; provided that no such grant shall release such Lender from any of
its obligations hereunder or under any of the other Loan Documents, provide any
voting rights hereunder to the secured party thereof, substitute any such
secured party for such Lender as a party hereto or affect any rights or
obligations of the Borrower or the Administrative Agent hereunder. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

§19.                       NOTICES, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required by this Credit Agreement shall be in
writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by telegraph, telecopy, facsimile or telex and confirmed by delivery via courier
or postal service, addressed as follows:

 

(a)                                 if to the Borrower, at 500 Staples Drive,
Framingham, MA 01701, Attention: Mr. John J. Mahoney (phone: 508-253-7298) (fax:
508-253-8955) (e-mail: john.mahoney@staples.com), or at such other address for
notice as the Borrower shall last have furnished in writing to the Person giving
the notice, with a copy to Kristin A. Campbell, Esq., Senior Vice President and
General Counsel, Staples, Inc., 500 Staples Drive, Framingham, MA 01701 (phone:
508-253-8614) (fax: 508-253-8955) (e-mail: kristin.campbell@staples.com);

 

(b)                                if to the Administrative Agent, (i) for
payments and requests for Loans, at 745 Seventh Avenue, New York, New York
10019, Attention: Yvonne Lin-Lu (phone: 212-526-6590) (fax: 212-299-0202)
(e-mail: Yvonne.Lin@lehman.com), (ii) for all other notices, 745 Seventh Avenue,
New York, New York 10019, Attention: Janine Shugan (phone: 212-526 8625) (fax:
917-522-0139) (e-mail: jshugan@lehman.com), or such other addresses for notice
as the Administrative Agent shall last have furnished in writing to the Person
giving the notice; and

 

(c)                                 if to any Lender, at such Lender’s address
set forth on such Lender’s Administrative Questionnaire, or such other address
for notice as such Lender shall have last furnished in writing to the Person
giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by

 

71

--------------------------------------------------------------------------------


 

such officer and (ii) if sent by registered or certified first-class mail return
receipt requested, postage prepaid, on the third Business Day following the
mailing thereof.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to §2
hereof if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such §2 by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

The Administrative Agent and the Lenders shall be entitled to reasonably rely
and act in good faith upon any notices (including telephonic Loan Requests)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
directors, officers, employees, agents and advisors of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person pursuant to this §19 on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

72

--------------------------------------------------------------------------------


 

§20.                       GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW). THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING IN SUCH STATE AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF. THE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

§21.                       HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

§22.                       COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Delivery by facsimile by any of the
parties hereto of an executed counterpart hereof or of any amendment or waiver
hereto shall be as effective as an original executed counterpart hereof or of
such amendment or waiver and shall be considered a representation that an
original executed counterpart hereof or such amendment or waiver, as the case
may be, will be delivered.

 

§23.                       ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§25 hereof.

 

§24.                       WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT
AGREEMENT OR ANY OF THE OTHER

 

73

--------------------------------------------------------------------------------


 

LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF WHICH RIGHTS AND OBLIGATIONS. Except as prohibited by law, the
Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Borrower (a) certifies that no representative, agent or
attorney of any Lender or the Administrative Agent has represented, expressly or
otherwise, that such Lender or the Administrative Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Administrative Agent and the Lenders have been induced to enter into this
Credit Agreement and the other Loan Documents to which it is a party by, among
other things, the waivers and certifications contained herein.

 

§25.                       CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Any consent or approval required or permitted by this Credit Agreement to be
given by the Lenders may be given, and any term of this Credit Agreement, the
other Loan Documents or any other instrument related hereto or mentioned herein
may be amended, and the performance or observance by the Borrower or any of its
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrower, the
written consent of the Required Lenders and the written acknowledgment of the
Administrative Agent (such acknowledgment not to be unreasonably withheld or
delayed); provided that (a) the rate of interest on the Loans and the amount of
any Commitment Fees may not be reduced or forgiven, the term of the Loans or the
Commitments may not be extended, the regularly scheduled payment date for
principal or interest on the Loans or any Commitment Fees may not be postponed
or extended, and the Commitment Amounts of a Lender may not be increased, in
each case without the written consent of each Lender directly affected thereby;
(b) the principal amount of any Loans may not be forgiven without the written
consent of each Lender directly affected thereby; (c) any provision hereof
entitling any Lender to receive pro rata application of payments may not be
changed, in each case without the written consent of each Lender directly
affected thereby; (d) this §25 may not be changed without the written consent of
all of the Lenders; (e) the definition of Required Lenders may not be amended
without the written consent of all of the Lenders; (f) the Administrative Agent
may not release any guaranty for the Obligations (except as provided in §3.14
hereof) without the written consent of all of the Lenders; and (g) the amount of
the Administrative Agent Fees payable for the account of the Administrative
Agent, and §14 hereof may not be amended without the written consent of the
Administrative Agent. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

74

--------------------------------------------------------------------------------


 

§26.                       TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

§26.1.             Confidentiality. Each of the Lenders and the Administrative
Agent agrees, on behalf of itself and each of its Affiliates, directors,
officers, employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any Confidential Information supplied to it by the
Borrower or any of its Subsidiaries pursuant to this Credit Agreement, provided
that nothing herein shall limit the disclosure of any such information (a) after
such information shall have become public other than through a violation of this
§26 or becomes available to any of the Lenders or the Administrative Agent on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries, (b) to the extent required by statute, rule, regulation or
judicial process, (c) to counsel for any of the Lenders or the Administrative
Agent, (d) to bank examiners, any other regulatory authority having jurisdiction
over any Lender or the Administrative Agent (to the extent required by such
Lender by law or subpoena, but only to the extent permitted by applicable laws
and regulations, including those applying to classified materials), or to
auditors or accountants (provided that such auditor or accountant has agreed to
be bound by this §26), (e) to the Administrative Agent, any Lender or, solely in
connection with this Credit Agreement and the transactions contemplated hereby,
any Financial Affiliate (provided that such Financial Affiliate has agreed in a
writing enforceable by the Borrower to be bound by this §26), (f) in connection
with any litigation to which any one or more of the Lenders, the Administrative
Agent or any Financial Affiliate is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) solely in connection with this Credit Agreement and the transactions
contemplated hereby, to a Lender Affiliate or a Subsidiary or Affiliate of the
Administrative Agent (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (h) to any
assignee or participant (or prospective assignee or participant) or any actual
or prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees in a writing enforceable
by the Borrower to be bound by the provisions of this §26 or (i) with the
consent of the Borrower.

 

§26.2.             Prior Notification. Unless specifically prohibited by
applicable law or court order, each of the Lenders and the Administrative Agent
shall, prior to disclosure thereof, notify the Borrower of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) or pursuant to legal process including, without limitation, any
disclosure under §26.1(b), (d) or (f) hereof. In addition to, and without
limiting the foregoing, each of the Lenders and the Administrative Agent shall
permit the Borrower to intervene in any relevant proceedings to protect its
interests in the non-public information and shall provide reasonable cooperation
to the Borrower, at the Borrower’s expense, in

 

75

--------------------------------------------------------------------------------


 

seeking to obtain such protection. Each of the Lenders and the Administrative
Agent further agrees that if the Borrower is not successful in precluding the
court or other legal body from requiring the disclosure of the non-public
information, such Lender or the Administrative Agent, as the case may be, will
furnish only that portion of the non-public information which it in good faith
reasonably considers to be legally required and, at the request and expense of
the Borrower, will exercise all reasonable efforts to obtain reliable assurances
that confidential treatment will be accorded the non-public information.

 

§26.3.             Other. In no event shall any Lender or the Administrative
Agent be obligated or required to return any materials furnished to it or any
Financial Affiliate by the Borrower or any of its Subsidiaries. The obligations
of each Lender under this §26 shall supersede and replace the obligations of
such Lender under any confidentiality letter in respect of this financing signed
and delivered by such Lender to the Borrower prior to the date hereof and shall
be binding upon any assignee of, or purchaser of any participation in, any
interest in any of the Loans from any Lender.

 

§27.                       SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

 

§28.                       USA PATRIOT Act Notice.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the USA Patriot Act.

 

§29.                       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents

 

76

--------------------------------------------------------------------------------


 

(including any amendment, waiver or other modification hereof or thereof);
(ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arranger and the Lenders each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) none of the Administrative Agent, the Arranger nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Arranger or any Lender
has advised or is currently advising the Borrower or its Affiliates on other
matters) and none of the Administrative Agent, the Arranger nor any Lender has
any obligation to the Borrower or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the Arranger
nor any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, the Arranger nor any Lender has provided or will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty.

 

§30.                       COLLATERAL.

 

Each of the Lenders represents to the Administrative Agent and each of the other
Lenders that it in good faith is not relying upon any Margin Stock as collateral
(whether direct or indirect security) in the extension or maintenance of the
credit provided for in this Credit Agreement.

 

[signature pages follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

 

STAPLES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/

Ronald L. Sargent

 

Name: Ronald L. Sargent

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

By:

/s/

John J. Mahoney

 

Name: John J. Mahoney

 

Title: Vice Chairman and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent

 

 

 

 

 

By:

/s/

Adrian De Lagarde

 

Name: Adrian De Lagarde

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

LEHMAN BROTHERS COMMERCIAL BANK

 

 

 

 

 

By:

/s/

Brian Halbeisen

 

Name: Brian Halbeisen

 

Title: Credit Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender and Co-Syndication Agent

 

 

 

 

 

By:

/s/

Thomas J. Kane

 

Name: Thomas J. Kane

 

Title: SVP

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION,

 

as Lender and Co-Syndication Agent

 

 

 

 

 

By:

/s/

Robert J. Devir

 

Name: Robert J. Devir

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN REQUEST

 

STAPLES, INC.

500 Staples Drive

Framingham, Massachusetts 01702

 

[                  , 200  ]

 

Lehman Commercial Paper Inc.,

as Administrative Agent

745 Seventh Avenue

New York, New York 10019

Attention:  Yvonne Lin-Lu

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of July 1,
2008 (as the same may be amended and in effect from time to time, the “Credit
Agreement”), among Staples, Inc. (the “Borrower”), the lending institutions
which are or may become parties thereto from time to time (collectively, the
“Lenders”), Lehman Commercial Paper Inc., as administrative agent for the
Lenders (the “Administrative Agent”), Bank of America, N.A. and HSBC Bank USA,
National Association, as co-syndication agents. Capitalized terms which are used
herein without definition and which are defined in the Credit Agreement shall
have the same meanings herein as in the Credit Agreement.

 

Pursuant to §2.2 of the Credit Agreement, we hereby request that a Loan
consisting of [a Base Rate Loan in the principal amount of
$                    ] [a Eurocurrency Rate Loan in the principal amount of
$                     with an Interest Period of               ] be made on
                         , 200   . We understand that this request is
irrevocable and binding on us and obligates us to accept the requested Loan on
such date.

 

We hereby certify that:

 

(a) we will use the proceeds of the requested Loan in accordance with the
provisions of the Credit Agreement; and

 

(b)  each of the Specified Representations is true at and as of the Closing Date
and (ii) no Default or Event of Default has occurred and is continuing (but, in
each case, subject to the applicable provisos set forth in §9.7 of the Credit
Agreement).

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

STAPLES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

This GUARANTY, dated as of July [    ], 2008 (this “Guaranty”), by STAPLES THE
OFFICE SUPERSTORE, LLC, a Delaware limited liability company, STAPLES THE OFFICE
SUPERSTORE EAST, INC., a Delaware corporation, STAPLES CONTRACT & COMMERCIAL,
INC., a Delaware corporation, [,][and] STAPLES THE OFFICE SUPERSTORE, LIMITED
PARTNERSHIP, a Massachusetts limited partnership [AND OTHER GUARANTORS,  IF ANY,
TO BE SPECIFIED] (collectively, the “Guarantors”), is in favor of (i) Lehman
Commercial Paper Inc., as administrative agent (in such capacity, the
“Administrative Agent”) for itself and the lending institutions (collectively,
the “Lenders”) which are or may become parties to that certain Credit Agreement,
dated as of July 1, 2008, (as amended and in effect from time to time, the
“Credit Agreement”), among Staples, Inc., a Delaware corporation (the
“Borrower”), the Lenders, Bank of America, N.A. and HSBC Bank USA, National
Association as Co-Syndication Agents, and the Administrative Agent and (ii) each
of the Lenders.

 

WHEREAS, the Borrower and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;

 

WHEREAS, each of the Guarantors expects to receive substantial direct and
indirect benefits from the extensions of credit to the Borrower by the Lenders
pursuant to the Credit Agreement (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the Lenders’ obligations to make any loans to the Borrower under
the Credit Agreement that the Guarantors execute and deliver to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a guaranty substantially in the form hereof; and

 

WHEREAS, the Guarantors wish to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under or in respect of the Credit Agreement
as provided herein:

 

NOW THEREFORE, the Guarantors hereby agree with the Lenders and the
Administrative Agent as follows:

 

§1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement.

 

§2. Guaranty of Payment and Performance. Each of the Guarantors hereby jointly
and severally guarantees to the Lenders and the Administrative Agent the full
and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
of the Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of Title 11, United States
Code (the “Federal Bankruptcy Code”) and the operation of §§502(b) and 506(b) of
the Federal Bankruptcy Code. This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectibility

 

--------------------------------------------------------------------------------


 

only and is in no way conditioned upon any requirement that the Administrative
Agent or any Lender first attempt to collect any of the Obligations from the
Borrower or resort to any collateral security or other means of obtaining
payment. Should the Borrower default in the payment or performance of any of the
Obligations, the obligations of each of the Guarantors hereunder with respect to
such Obligations in default shall, upon demand by the Administrative Agent,
become immediately due and payable to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, without demand or notice of any
nature, all of which are expressly waived by each of the Guarantors. Payments by
the Guarantors hereunder may be required by the Administrative Agent on any
number of occasions. All payments by the Guarantors hereunder shall be made to
the Administrative Agent, in the manner and at the place of payment specified
therefor in the Credit Agreement, for the account of the Lenders and the
Administrative Agent. Anything contained herein to the contrary notwithstanding,
the obligations of the Guarantors hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Federal Bankruptcy Code or any comparable
provisions of any similar federal or state law.

 

§3. Guarantors’ Agreement to Pay Enforcement Costs. Each of the Guarantors
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Administrative Agent, on demand, all costs and expenses (including court
costs and legal expenses) incurred or expended by the Administrative Agent or
any Lender in connection with the Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this §3 from the
time when such amounts become due until payment, whether before or after
judgment, at the rate of interest for overdue principal set forth in the Credit
Agreement, provided that if such interest exceeds the maximum amount permitted
to be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

 

§4. Waivers by Guarantors; Lender’s Freedom to Act. The Guarantors agree that
the Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. Each of the Guarantors
waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Borrower or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally. Without limiting the generality of the
foregoing, each of the Guarantors agrees to the provisions of any instrument
evidencing, securing or otherwise executed in connection with any Obligation and
agrees that the obligations of such Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against the Borrower or any other entity or other person
primarily or secondarily liable with respect to any of the Obligations; (ii) any
extensions, compromise, refinancing, consolidation or renewals of any
Obligation; (iii) any change in the time, place or manner of payment of any of
the Obligations or any rescissions, waivers, compromise, refinancing,
consolidation or other amendments or modifications of any of the terms or
provisions of the Credit Agreement, the Notes, the other Loan Documents or any
other

 

2

--------------------------------------------------------------------------------


 

agreement evidencing, securing or otherwise executed in connection with any of
the Obligations, (iv) the addition, substitution or release of any entity or
other person primarily or secondarily liable for any Obligation; (v) the
adequacy of any rights which the Administrative Agent or any Lender may have
against any collateral security or other means of obtaining repayment of any of
the Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights which the Administrative Agent or any Lender might have in such
collateral security or the substitution, exchange, surrender, release, loss or
destruction of any such collateral security; or (vii) any other act or omission
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a release or discharge of such Guarantor, all of which may
be done without notice to such Guarantor. To the fullest extent permitted by
law, each of the Guarantors hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent the Administrative Agent or any Lender from
bringing any action, including any claim for a deficiency, or exercising any
other right or remedy (including any right of set-off), against such Guarantor
before or after the Administrative Agent’s or such Lender’s commencement or
completion of any foreclosure action, whether judicially, by exercise of power
of sale or otherwise, or (B) any other law which in any other way would
otherwise require any election of remedies by the Administrative Agent or any
Lender.

 

§5. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each of the Guarantors to the same
extent as if such Guarantor at all times had been the principal obligor on all
such Obligations. In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.

 

§6. Subrogation; Subordination.

 

§6.1.                    Waiver of Rights Against Borrower. Until the final
payment and performance in full of all of the Obligations, the Guarantors shall
not exercise and hereby waive any rights against the Borrower arising as a
result of payment by the Guarantors hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent or any Lender in respect of
any payment hereunder in any bankruptcy, insolvency or reorganization case or
proceedings of any nature; the Guarantors will not claim any setoff, recoupment
or counterclaim against the Borrower in respect of any liability of the
Guarantors to the Borrower; and the Guarantors waive any benefit of and any
right to participate in any collateral security which may be held by the
Administrative Agent or any Lender. If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Administrative Agent and the Lenders and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders and

 

3

--------------------------------------------------------------------------------


 

the Administrative Agent, on account of the Obligations without affecting in any
manner the liability of the Guarantors under the other provisions of this
Guaranty.

 

§6.2.                    Subordination. The payment of any amounts due with
respect to any indebtedness of the Borrower for money borrowed or credit
received now or hereafter owed to the Guarantors is hereby subordinated to the
prior payment in full of all of the Obligations. Each of the Guarantors agrees
that, after the occurrence of any default in the payment or performance of any
of the Obligations, such Guarantor will not demand, sue for or otherwise attempt
to collect any such indebtedness of the Borrower to such Guarantor until all of
the Obligations shall have been indefeasibly paid in full. If, notwithstanding
the foregoing sentence, the Guarantors shall collect, enforce or receive any
amounts in respect of such indebtedness while any Obligations are still
outstanding, such amounts shall be collected, enforced and received by such
Guarantor as trustee for the Lenders and the Administrative Agent and be paid
over to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, on account of the Obligations without affecting in any
manner the liability of the Guarantors under the other provisions of this
Guaranty.

 

§6.3.                    Provisions Supplemental. The provisions of this §6
shall be supplemental to and not in derogation of any rights and remedies of the
Lenders and the Administrative Agent under any separate subordination agreement
which the Administrative Agent may at any time and from time to time enter into
with the Guarantors for the benefit of the Lenders and the Administrative Agent.

 

§7. Setoff. Regardless of the adequacy of any collateral, during the continuance
of any Event of Default, any deposits or other sums credited by or due from the
Administrative Agent, any of the Lenders or any of the Subsidiaries of the
holding company owning the Administrative Agent or any Lender to any Guarantor
and any securities or other property of such Guarantor in the possession of the
Administrative Agent, such Lender or such Subsidiary of the holding company
owning the Administrative Agent may be applied to or set off by the
Administrative Agent, such Lender or such Subsidiary of the holding company
owning the Administrative Agent or such Lender against the obligations of such
Guarantor under this Guaranty, whether or not the Administrative Agent or such
Lender shall have made any demand under this Guaranty.

 

§8. Contribution. To the extent any of the Guarantors makes a payment hereunder
in excess of the aggregate amount of the benefit received by such Person in
respect of the extensions of credit under the Credit Agreement (the “Benefit
Amount”), then such Person, after the payment in full in cash of all of the
Obligations shall be entitled to recover from each such Person such excess
payment, pro rata in accordance with the ratio of the Benefit Amount received by
such other Person to the total Benefit Amounts received by each of the
Guarantors, and the right to such recovery shall be deemed to be an asset and
property of such Person so funding; provided that all such rights to recovery
shall be subordinate and junior in right of payment to the final and
indefeasible repayment in full in cash of all of the Obligations.

 

§9. Further Assurances. Each of the Guarantors agrees that it will from time to
time, at the request of the Administrative Agent, do all such things and execute
all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and

 

4

--------------------------------------------------------------------------------


 

to perfect and preserve the rights and powers of the Lenders and the
Administrative Agent hereunder. Each of the Guarantors acknowledges and confirms
that such Guarantor itself has established its own adequate means of obtaining
from the Borrower on a continuing basis all information desired by such
Guarantor concerning the financial condition of the Borrower and that such
Guarantor will look to the Borrower and not to the Administrative Agent or any
Lender in order for such Guarantor to keep adequately informed of changes in the
Borrower’s financial condition.

 

§10. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the Administrative Agent is given written notice of the Guarantors’
intention to discontinue this Guaranty, notwithstanding any intermediate or
temporary payment or settlement of the whole or any part of the Obligations. No
such notice shall be effective unless received and acknowledged by an officer of
the Administrative Agent, on behalf of all of the Lenders, at the address of the
Administrative Agent for notices set forth in §19 of the Credit Agreement. No
such notice shall affect any rights of the Administrative Agent or any Lender
hereunder, including without limitation the rights set forth in §§4 and 6
hereof, with respect to any Obligations incurred or accrued prior to the receipt
of such notice or any Obligations incurred or accrued pursuant to any contract
or commitment in existence prior to such receipt. This Guaranty shall continue
to be effective or be reinstated, notwithstanding any such notice, if at any
time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy or reorganization of the Borrower, or
otherwise, all as though such payment had not been made or value received.

 

§11. Successors and Assigns. This Guaranty shall be binding upon each of the
Guarantors, its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors,
transferees and assigns. Without limiting the generality of the foregoing
sentence, each Lender may assign or otherwise transfer the Credit Agreement, its
Notes, the other Loan Documents or any other agreement or note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other entity or other
person, and such other entity or other person shall thereupon become vested, to
the extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to such Lender
herein, all in accordance with §18 of the Credit Agreement. The Guarantors may
not assign any of their obligations hereunder.

 

§12. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantors therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent with the consent of all of the Lenders. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

§13. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class, postage prepaid, or, in the case

 

5

--------------------------------------------------------------------------------


 

of notice sent by telegraph, telecopy, facsimile or telex, when transmitted,
answer back received, addressed as follows:  if to the Guarantors, at the
address set forth beneath their respective signatures hereto, and if to the
Administrative Agent, at the address for notices to the Administrative Agent set
forth in §19 of the Credit Agreement, or at such address as either party may
designate in writing to the other.

 

§14. Governing Law; Consent to Jurisdiction. THE GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). Each of the Guarantors
agrees that any suit for the enforcement of this Guaranty may be brought in the
courts of the State of New York or any federal court sitting therein and
consents to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon such Guarantor by mail at the address
specified by reference in §13 hereof. Each of the Guarantors hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient court.

 

§15. Waiver of Jury Trial. EACH OF THE GUARANTORS, THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH RIGHTS OR
OBLIGATIONS. Except as prohibited by law, each of the Guarantors hereby waives
any right which it may have to claim or recover in any litigation referred to in
the preceding sentence any special, exemplary, punitive or consequential damages
or any damages other than, or in addition to, actual damages. Each of the
Guarantors (a) certifies that neither the Administrative Agent or any Lender nor
any representative, agent or attorney of the Administrative Agent or any Lender
has represented, expressly or otherwise, that the Administrative Agent or any
Lender would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that, in entering into the Credit Agreement and the
other Loan Documents to which the Administrative Agent or any Lender is a party,
the Administrative Agent and the Lenders are relying upon, among other things,
the waivers and certifications contained in this §15.

 

§16. Miscellaneous. This Guaranty constitutes the entire agreement of each of
the Guarantors with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

 

[remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be
executed and delivered as of the date first above written.

 

 

STAPLES THE OFFICE SUPERSTORE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

 

Facsimile:

508-253-5485

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE EAST,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

 

Facsimile:

508-253-5485

 

7

--------------------------------------------------------------------------------


 

 

STAPLES CONTRACT & COMMERCIAL,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

 

Facsimile:

508-253-5485

 

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE,
LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

 

Facsimile:

508-253-5485

 

 

 

 

 

 

 

[OTHER GUARANTORS, IF ANY]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

[Date]

 

To the Lenders Party to the

Credit Agreement Referred to Below

c/o Lehman Commercial Paper Inc.,

as Administrative Agent

745 Seventh Avenue

New York, New York 10019

Attention: Janine Shugan

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of July 1, 2008 (as amended
and in effect from time to time, the “Credit Agreement”), by and among
Staples, Inc. (the “Borrower”), the lending institutions which are or may become
parties thereto from time to time (collectively, the “Lenders”), Lehman
Commercial Paper Inc., as administrative agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A. and HSBC Bank USA, National
Association, as Co-Syndication Agents. Capitalized terms used herein without
definition and which are defined in the Credit Agreement shall have the
respective meanings assigned to such terms in the Credit Agreement.

 

Pursuant to [§5.4(a)] [§5.4(b)] of the Credit Agreement, the chief financial
officer or treasurer of the Borrower, on behalf of the Borrower, hereby
certifies to each of you as follows:  (a) to the best of the Borrower’s
knowledge, the financial statements delivered herewith fairly present the
financial position of the Borrower and its Subsidiaries on the date thereof and
were prepared in accordance with GAAP applied on a basis consistent with prior
periods (except, in the case of quarterly statements, for provisions for
footnotes and subject to year end adjustments and, in all cases, except as
disclosed therein); (b) to the best of the Borrower’s knowledge, the information
furnished in the calculations attached hereto was true and correct as of the
last day of the fiscal [year] [quarter] next preceding the date of this
certificate; and (c) a review of the activities, transactions and condition
(financial or otherwise) of the Borrower during such fiscal period and the terms
of the Credit Agreement and the other Loan Documents has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents and, to the best of the Borrower’s knowledge, as of the date of
this certificate, there exists no Default or Event of Default.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.

 

 

STAPLES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

COMPLIANCE CERTIFICATE WORKSHEET

 

Financial Covenants

 

For the period ended                 , 20

 

I.                                        §7.1 - Fixed Charge Coverage Ratio
(reported quarterly)

 

For the period of four consecutive fiscal quarters then ended:

 

A.

 

Consolidated EBIT:

 

$

 

 

 

 

 

 

B.

 

Rental Expense: Obligations under store rental agreements of leases of real
property (excluding Capitalized Leases and Synthetic Leases):

 

$

 

 

 

 

 

 

C.

 

Sum of A plus B:

 

$

 

 

 

 

 

 

D.

 

Consolidated Total Interest Expense:

 

$

 

 

 

 

 

 

E.

 

Rental Expense from B

 

$

 

 

 

 

 

 

F.

 

Sum of D plus E:

 

$

 

 

 

 

 

 

G.

 

Ratio of C to F:

 

                 :1

 

 

 

 

 

H.

 

Minimum required ratio for test period:

 

1.50 : 1

 

--------------------------------------------------------------------------------


 

II.                                    §7.2 – Adjusted Funded Debt to Total
Capitalization Ratio (reported quarterly)

 

A.

 

Consolidated Adjusted Funded Debt:

 

 

 

 

 

 

 

 

 

1.

Consolidated Total Funded Debt:

 

 

 

 

 

 

 

 

 

 

 

(a)

Indebtedness relating to the borrowing of money or obtaining of credit:

 

$

 

 

 

 

(b)

Deferred purchase price of assets:

 

$

 

 

 

 

(c)

Obligations under Synthetic Leases and Capitalized Leases:

 

 

 

 

 

(d)

Securitizations permitted under §6.1(q) of the Credit Agreement:

 

$

 

 

 

 

(e)

Guarantees of the above type of Indebtedness (a-d):

 

$

 

 

 

 

(f)

Sum of (1)(a) plus (1)(b) plus (1)(c) plus (1)(d) plus (1)(e):

 

$

 

 

 

 

 

 

 

 

 

2.

Rental Expense for period of 12 consecutive months then ended

 

$

 

 

 

 

 

 

 

 

 

3.

A(2) multiplied by eight (8)

 

$

 

 

 

 

 

 

 

 

 

4.

Sum of A(1)(f) plus A(3)

 

$

 

 

 

 

 

 

 

B.

 

Stockholders’ Equity:

 

$

 

 

 

 

 

 

 

C.

 

Ratio of A(4) to A(4) plus B:

 

             :1

 

 

 

 

 

 

D.

 

Maximum Ratio Permitted:

 

0.75 : 1

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement (as defined below), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1

 

Assignor :

 

 

 

 

 

 

 

2

 

Assignee :

 

 

 

 

 

 

 

3

 

Credit Agreement:

 

The Credit Agreement dated as of July 1, 2008 among Staples, Inc., the Lenders
party thereto, Lehman Commercial Paper Inc., as Administrative Agent, and the
other agents party thereto

 

--------------------------------------------------------------------------------


 

4.                                      Assigned Interest:

 

Facility Assigned(1)

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/Loans

 

 

 

$

 

 

%

 

 

$

 

 

%

 

 

$

 

 

%

 

5.                                      Effective Date of Assignment:  
                                 , 20      (2)

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

[Name of Assignee]

 

 

[Name of Assignor]

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

 

(2) To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.

 

2

--------------------------------------------------------------------------------


 

Accepted and Consented To:

 

Consented To:

 

 

 

(3)[LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent

 

[STAPLES, INC.,
as Borrower

 

 

 

 

 

 

By:

 

 

By:

 

 

Title:]

 

 

Title:]

 

--------------------------------------------------------------------------------

(3) Insert appropriate consenting parties required under Credit Agreement

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                             Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                             Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents, if any, as may
be required under the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to the Credit Agreement, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Non-U.S. Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement and Affirmation (this “Joinder Agreement”) dated as of
                     ,          is executed and delivered by
[                  ] (the “New Guarantor”), pursuant to §§3.14 and 5.14 of the
Credit Agreement, dated as of July 1, 2008 (as the same may be amended and in
effect from time to time, the “Credit Agreement”), among (a) Staples, Inc. (the
“Borrower”), (b) the lending institutions which are or may become parties
thereto from time to time (collectively, the “Lenders”), (c) Lehman Commercial
Paper Inc., as administrative agent for the Lenders (the “Administrative Agent”)
and (d) Bank of America, N.A. and HSBC Bank USA, National Association, as
Co-Syndication Agents. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such in the Credit Agreement.

 

WHEREAS, the New Guarantor wishes to guaranty the Borrower’s payments and
performance of the Obligations and to become party to the Guaranty dated as of
July [    ], 2008 (the “Guaranty”) by Staples The Office Superstore, LLC,
Staples The Office Superstore East, Inc., Staples Contract & Commercial, Inc.
and Staples The Office Superstore, Limited Partnership [and other guarantors, if
any, to be specified] (collectively, the “Guarantors”) in favor of the
Administrative Agent for the benefit of itself and the Lenders;

 

NOW THEREFORE, the New Guarantor hereby agrees with the Lenders and the
Administrative Agent as follows:

 

Joinder to Guaranty. The New Guarantor hereby guarantees the full and punctual
payment when due (whether at stated maturity, by required prepayment, by
acceleration or otherwise), as well as the performance of all of the Obligations
(subject to the limitations contained in the Guaranty) and, by executing and
delivering this Joinder Agreement, does hereby join and become a party to the
Guaranty as a “Guarantor” (as defined in the Guaranty) thereunder, assuming all
of the obligations and liabilities of a “Guarantor” (as defined in the Guaranty)
thereunder, including without limitation, guaranteeing all Obligations arising
or incurred after the Effective Date. The New Guarantor hereby agrees to comply
with, and be bound by, all of the terms and conditions of the Guaranty in all
respects as an original “Guarantor” (as defined in the Guaranty) thereunder, as
if such New Guarantor were an original signatory thereto.

 

Conditions to Effectiveness. Upon satisfaction of the following conditions, this
Joinder Agreement shall be deemed effective as of the date hereof (the “Joinder
Effective Date”):

 

Joinder Agreement. The Administrative Agent shall have received this Joinder
Agreement duly executed by the New Guarantor and in full force and effect.

 

Officer’s Certificate for New Guarantor. The Administrative Agent shall have
received a certificate of an appropriate officer of the New Guarantor, dated as
of the date hereof, certifying as to (i) its [Certificate of
Partnership/Certificate of Incorporation] certified as of a recent date by the
Secretary of State of the state of its organization, (ii) a true and correct
copy of its

 

--------------------------------------------------------------------------------


 

[Partnership Agreement/Operating Agreement/By Laws], including all amendments
thereto, (iii) the corporate actions taken by the New Guarantor authorizing the
execution, delivery, and performance of this Joinder Agreement and all related
documents, and (iv) the names, titles, incumbency, and specimen signatures of
the officers of the New Guarantor authorized to sign this Joinder Agreement and
all related documents on behalf of the New Guarantor, in form and substance
satisfactory to the Administrative Agent.

 

Good Standing Certificate. The Administrative Agent shall have received a
certificate as to the legal existence and good standing of the New Guarantor
from the Secretary of State of the state of its organization, dated as of a
recent date.

 

Legal Opinion. The Administrative Agent shall have received an opinion from
counsel to the New Guarantor as to the due authorization and enforceability of
this Joinder Agreement, the due organization, legal existence and good standing
of the New Guarantor, in form and substance satisfactory to the Administrative
Agent.

 

Schedule 2 to the Credit Agreement. Pursuant to §3.14 of the Credit Agreement,
Schedule 2 to the Credit Agreement shall be replaced as of the Joinder Effective
Date by Schedule 2 attached hereto.

 

Representations and Warranties. The New Guarantor represents and warrants to the
Administrative Agent and the Lenders that it has the requisite authority to
execute and deliver this Joinder Agreement and to perform all of the obligations
hereunder and of a Guarantor under the Guaranty and the Credit Agreement, and
the New Guarantor hereby makes, as to itself, all of the representations and
warranties made in the Guaranty and the Credit Agreement by any Guarantor.

 

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).

 

Miscellaneous. This Joinder Agreement shall be binding upon the undersigned and
its successors and assigns and shall inure to the benefit of the Lenders, the
Administrative Agent and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
a sealed instrument as of the date first set forth above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

Title:

 

3

--------------------------------------------------------------------------------